Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 1 of 111




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.


UNITED STATES OF AMERICA,

              Plaintiff,

       v.

1.     $68,145.34 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #599362910;
2.     $1,285,623.35 HELD IN BELLCO CREDIT UNION BANK ACCOUNT
       #599517901;
3.     $10,008.31 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #599965977;
4.     $10,008.30 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #599965928;
5.     $210,064.42 HELD IN JP MORGAN CHASE BANK ACCOUNT #635479809;
6.     $45,144.07 HELD IN JACKSON NATIONAL LIFE INSURANCE ACCOUNT
       #1020952900;
7.     $45,279.02 HELD IN JACKSON NATIONAL LIFE INSURANCE ACCOUNT
       #1020964665;
8.     $42,351.34 HELD IN AMERICAN FUNDS BANK ACCOUNT #4000751438;
9.     $55,889.35 HELD IN LEGG MASON BANK ACCOUNT #5000135287;
10.    $55,715.15 HELD IN LEGG MASON BANK ACCOUNT #5000135286;
11.    $45,387.81 HELD IN ALLIANZ BANK ACCOUNT #AV001069790;
12.    $45,602.18 HELD IN ALLIANZ BANK ACCOUNT #AV001072172;
13.    $2,110.72 HELD IN ACADEMY BANK ACCOUNT #9200701088;
14.    $2,467.83 HELD IN ACADEMY BANK ACCOUNT #9300587245;
15.    2011 TOYOTA SIENNA XLE, VIN 5TDYK3DC2BS037859;
16.    $263,262.00 SEIZED FROM JP MORGAN CHASE BANK ACCOUNT
       #936007280 ON JUNE 25, 2018;
17.    $88,737.41 HELD IN JACKSON NATIONAL LIFE IRA ACCOUNT #1020955836;
18.    ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #936007280;
19.    ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #3636820079;
20.    ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #591953596;
21.    ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #634799504;
22.    REAL PROPERTY LOCATED AT 5877 S. DUQUESNE COURT, AURORA,
       COLORADO;
23.    ALL FUNDS HELD IN BETTERMENT WEALTH BUILDER ACCOUNT
       #268011226640922;
24.    $25,714.83 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #598869741;
25.    $347.59 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #587239989;
26.    $1,513,635.01 HELD IN BELLCO CREDIT UNION BANK ACCOUNT
       #59985444;
27.    $25,934.80 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #588743187;
28.    2018 HONDA CR-V, VIN 7FARW2H91JE026845;

                                        1
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 2 of 111




29.   $573,887.35 HELD IN JP MORGAN CHASE BANK ACCOUNT #281852795;
30.   $331,298.08 HELD IN JP MORGAN CHASE BANK ACCOUNT #3663323286;
31.   2015 CADILLAC XTS, VIN 2G61L5S37F9244682;
32.   2003 CHEVROLET CORVETTE, VIN 1G1YY32G435115773;
33.   $206,575.57 HELD IN BANK OF AMERICA ACCOUNT #334055019012;
34.   $1,491,204.76 HELD IN BANK OF AMERICA ACCOUNT #224056082506;
35.   $69,539.19 HELD IN BANK OF AMERICA ACCOUNT #334055767354;
36.   ALL FUNDS HELD IN BANK OF AMERICA ACCOUNT #334056613532;
37.   ALL FUNDS HELD IN BANK OF AMERICA ACCOUNT #334047935713;
38.   ALL FUNDS HELD IN BANK OF AMERICA ACCOUNT #334047935705;
39.   $49,606.76 HELD IN BETTERMENT BANK ACCOUNT #268011234824534;
40.   REAL PROPERTY LOCATED AT 445 KENDRICK TERRACE SW, ATLANTA,
      GEORGIA;
41.   $919.18 HELD IN BANK OF AMERICA ACCOUNT #898086427686;
42.   REAL PROPERTY LOCATED AT 7207 DEMETER DRIVE, ATLANTA,
      GEORGIA;
43.   2016 NISSAN ROGUE, VIN 5N1AT2MV9GC737702;
44.   2017 BMW 330i, VIN WBA8B9G36HNU56551;
45.   2014 FORD F150, VIN 1FTFW1CF7EKD13069;
46.   $7,770.76 HELD IN REGIONS BANK ACCOUNT #0246222464;
47.   $116,259.31 HELD IN BANK OF AMERICA ACCOUNT #334056385560;
48.   $99,853.91 HELD IN BANK OF AMERICA ACCOUNT #334056385727;
49.   $33,446.88 HELD IN BANK OF AMERICA ACCOUNT #334056385644;
50.   $695,774.00 HELD IN REGIONS BANK ACCOUNT #250240609;
51.   REAL PROPERTY LOCATED AT 4236 PEPPERDINE DRIVE, DECATUR,
      GEORGIA;
52.   2007 TRANSCRAFT CORP FLATBED TRAILER 53X102, VIN
      1TTE4820871082302;
53.   $259.51 HELD IN PUBLIC SERVICE CREDIT UNION BANK ACCOUNT
      #9100701809;
54.   $2,293.61 HELD IN PUBLIC SERVICE CREDIT UNION BANK ACCOUNT
      #9000701809;
55.   $123,563.08 HELD IN GUARANTY BANK ACCOUNT #4000825684;
56.   $189,862.19 HELD IN GUARANTY BANK ACCOUNT #4000824577;
57.   $99,931.11 HELD IN GUARANTY BANK ACCOUNT #4000825668;
58.   $6,392.44 HELD IN BETTERMENT BANK ACCOUNT #268011234296345; AND
59.   $4,627.11 HELD IN USAA BANK ACCOUNT #202360792;

            Defendants.



               VERIFIED COMPLAINT FOR FORFEITURE IN REM




                                     2
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 3 of 111




         The United States of America, by and through United States Attorney Jason R.

Dunn and Assistant United States Attorney Tonya S. Andrews, pursuant to Supplemental

Rules for Admiralty, Maritime and Asset Forfeiture Claims G(2), states:

                            JURISDICTION AND VENUE

         1.    The United States of America (“the “United States”) has commenced this

action pursuant to the civil forfeiture provisions of 18 U.S.C. §§ 981(a)(1)(A) and (C), 18

U.S.C. §§ 984 and 985 seeking forfeiture of defendant properties based upon violations

of 18 U.S.C. §§ 201, 201, 208, 666, 1343, 1956, 1957 and 1347, and 42 U.S.C. § 1320a-

7b(b).

         2.    Venue is proper under 28 U.S.C. § 1355(b), as the defendant assets may

be brought in any district where any of the underlying acts were or omissions occurred

upon which the forfeiture based, assets were seized in the District of Colorado, Middle

District of Florida, Southern District of Georgia, Northern District of Georgia, Middle

District of Georgia, Central District of California, Eastern District of New York, District of

Minnesota and Southern District of New York.

                               DEFENDANT PROPERTIES

         3.    Defendant property is more fully described as:

         a.    $68,145.34 seized from Bellco Credit Union Bank Account #599362910,

located at 7600 East Orchard Road, Suite 400N, Greenwood Village, Colorado, held in

the name of Advantage Home Health Agency LLC, currently in the custody of the United

States Marshal Service, Denver, Colorado, in the seized asset deposit fund account.

         b.    $1,285,623.35 seized from Bellco Credit Union Bank Account #599517901,

located at 7600 East Orchard Road, Suite 400N, Greenwood Village, Colorado, held in


                                              3
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 4 of 111




the name of Advantage Home Health Agency LLC, currently in the custody of the United

States Marshal Service, Denver, Colorado, in the seized asset deposit fund account.

      c.     $10,008.31 seized from Bellco Credit Union Bank Account #599965977,

located at 7600 East Orchard Road, Suite 400N, Greenwood Village, Colorado, in the

name of Elijah Prince, currently in the custody of the United States Marshal Service,

Denver, Colorado, in the seized asset deposit fund account.

      d.     $10,008.30 seized from Bellco Credit Union Bank Account #599965928,

located at 7600 East Orchard Road, Suite 400N, Greenwood Village, Colorado, in the

name of Elisha Prince, currently in the custody of the United States Marshal Service,

Denver, Colorado, in the seized asset deposit fund account.

      e.     $210,064.42 seized from Chase Bank Account #635479809, located at

4968 S. Yosemite Street, Greenwood Village, Colorado, in the name of Joseph Prince,

currently in the custody of the United States Marshal Service, Denver, Colorado, in the

seized asset deposit fund account.

      f.     $45,144.07 seized from Jackson National Life Insurance Account

#1020952900, located at 7601 Technology Way, 5th Floor, Denver, Colorado, in the name

of Joseph Prince, currently in the custody of the United States Marshal Service, Denver,

Colorado, in the seized asset deposit fund account.

      g.     $45,279.02 seized from Jackson National Life Insurance Account

#1020964665, located at 7601 Technology Way, 5th Floor, Denver, Colorado, held in the

name of Flavia Nalunga, currently in the custody of the United States Marshal Service,

Denver, Colorado, in the seized asset deposit fund account.




                                           4
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 5 of 111




      h.     $42,351.34 seized from in American Funds Bank Account #4000751438,

located at 6455 Irvine Center Dr., Irvine, California, in the name of Flavia Nalunga,

currently in the custody of the United States Marshal Service, Denver, Colorado, in the

seized asset deposit fund account.

      i.     $55,889.35 seized from Legg Mason Bank Account #5000135287, located

at 620 Eighth Avenue, 49th Floor, New York, New York, held in the name of Joseph C.

Prince, currently in the custody of the United States Marshal Service, Denver, Colorado,

in the seized asset deposit fund account.

      j.     $55,715.15 seized from Legg Mason Bank Account #5000135286, located

at 620 Eighth Avenue, 49th Floor, New York, New York, held in the name of Joseph C.

Prince, currently in the custody of the United States Marshal Service, Denver, Colorado,

in the seized asset deposit fund account.

      k.     $45,387.81 seized from Allianz Bank Account #AV001069790, located at

P.O. Box 561, Minneapolis, Minnesota, in the name of Joseph Prince, currently in the

custody of the United States Marshal Service, Denver, Colorado, in the seized asset

deposit fund account.

      l.     $45,602.18 seized from Allianz Bank Account #AV001072172, located at

P.O. Box 561, Minneapolis, Minnesota, in the name of Flavia Prince, currently in the

custody of the United States Marshal Service, Denver, Colorado, in the seized asset

deposit fund account.

      m.     $2,110.72 seized from Academy Bank Account #9200701088, located at

10900 E. Briarwood Ave., Englewood, Colorado, held in the name of Crosswalk




                                            5
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 6 of 111




Consulting LLC, currently in the custody of the United States Marshal Service, Denver,

Colorado, in the seized asset deposit fund account.

      n.     $2,467.83 seized from Academy Bank Account #9300587245, located at

10900 E. Briarwood Ave., Englewood, Colorado, held in the name of Crosswalk

Consulting LLC, currently in the custody of the United States Marshal Service, Denver,

Colorado, in the seized asset deposit fund account.

      o.     2011 Toyota Sienna XLE, VIN 5TDYK3DC2BS037859, (defendant “Toyota

Siena”) was purchased on March 11, 2016 in the name of Joseph Prince and is

encumbered with Exeter Finance.

      p.     $263,262.00 seized from JP Morgan Chase Bank Account #936007280,

located at 4968 S. Yosemite Street, Greenwood Village, Colorado, held in the name of

Crosswalk Consulting, currently in the custody of the United States Marshal Service,

Denver, Colorado, in the seized asset deposit fund account.

      q.     $88,737.41 seized from Jackson National Life IRA Account #1020955836,

located at 7601 Technology Way, 5th Floor, Denver, Colorado, held in the name of Joseph

Prince, currently in the custody of the United States Marshal Service, Denver, Colorado,

in the seized asset deposit fund account.

      r.     All funds held in JP Morgan Chase Bank Account #936007280, located at

4968 S. Yosemite Street, Greenwood Village, Colorado, held in the name of Crosswalk

Consulting, currently in the custody of JP Morgan Chase Bank.

      s.     All funds held in JP Morgan Chase Bank Account #3636820079, located at

4968 S. Yosemite Street, Greenwood Village, Colorado, held in the name of Crosswalk

Consulting, currently in the custody of JP Morgan Chase Bank.



                                            6
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 7 of 111




       t.     All funds held in JP Morgan Chase Bank Account #591953596, located at

4968 S. Yosemite Street, Greenwood Village, Colorado, held in the name of Joseph and

Flavia Prince, currently in the custody of JP Morgan Chase Bank.

       u.     All funds held in JP Morgan Chase Bank Account #634799504, located at

4968 S. Yosemite Street, Greenwood Village, Colorado, held in the name of Joseph and

Flavia Prince, currently in the custody of JP Morgan Chase Bank.

       v.     Real Property Located at 5877 S. Duquesne Court, Aurora, Colorado, which

is more fully described as follows:

              Lot 18 Blk 4 Sorrel Ranch Sub 6th Flg

       Defendant 5877 S. Duquesne Court, Aurora, Colorado is title to Joseph Prince and

Flavia Nalunga and is believed to be encumbered by Pacific Union Financial, LLC.

       w.     All funds held in Betterment Wealth Builder Account #268011226640922,

held in the name of Joseph C. Prince, currently in the custody of Betterment Wealth

Builder Account.

       x.     $25,714.83 seized from Bellco Credit Union Bank Account #598869741,

located at 7600 East Orchard Road, Suite 400N, Greenwood Village, Colorado, held in

the name of Genesis Home Health Agency, currently in the custody of the United States

Marshal Service, Denver, Colorado, in the seized asset deposit fund account.

       y.     $347.59 seized from Bellco Credit Union Bank Account #587239989,

located at 7600 East Orchard Road, Suite 400N, Greenwood Village, Colorado, held in

the name of Genesis Home Health Agency, currently in the custody of the United States

Marshal Service, Denver, Colorado, in the seized asset deposit fund account.




                                           7
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 8 of 111




      z.     $1,513,635.01 seized from Bellco Credit Union Bank Account #59985444,

located at 7600 East Orchard Road, Suite 400N, Greenwood Village, Colorado, held in

the name of Andrew Ssekajja, currently in the custody of the United States Marshal

Service, Denver, Colorado, in the seized asset deposit fund account.

      aa.    $25,934.80 seized from Bellco Credit Union Bank Account #588743187,

located at 7600 East Orchard Road, Suite 400N, Greenwood Village, Colorado, held in

the name of Andrew Ssekajja, currently in the custody of the United States Marshal

Service, Denver, Colorado, in the seized asset deposit fund account.

      bb.    2018 Honda CR-V, VIN 7FARW2H91JE026845, (defendant “Honda CR-V”)

seized on June 22, 2018 from Andrew Ssekajja located at 201 Bon Air Drive, Augusta,

Georgia. Upon information and belief, defendant Honda CR-V is registered in the name

of Andrew Ssekajja, and is unencumbered. Defendant Honda CR-V is currently being

held by the United States Marshals Service, Vintage Autoworks, Inc., 1718 Hwy 138 NE,

Conyers, Georgia 30013.

      cc.    $573,887.35 seized from Chase Bank Account #281852795, located at

6160 E. Colfax Ave, Denver, Colorado, held in the name of Legacy Home Health Care

LLC, currently in the custody of United States Marshal Service, Denver, Colorado, in the

seized asset deposit fund account.

      dd.    $331,298.08 seized from Chase Bank Account #3663323286, located at

6160 E. Colfax Ave., Denver, Colorado, held in the name of Legacy Home Health Care,

currently in the custody of United States Marshal Service, Denver, Colorado, in the seized

asset deposit fund account.




                                            8
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 9 of 111




      ee.    2015 Cadillac XTS, VIN 2G61L5S37F9244682, (defendant “Cadillac XTS”)

seized on June 22, 2018 from Roland Vaughn located at 1340 Gulf Boulevard, Apt 3D,

Clearwater Beach, Florida. Upon information and belief, defendant Cadillac XTS is

registered in the name of Roland Vaughn, and is unencumbered. Defendant Cadillac

XTS is currently being held by United States Marshals Service, Orlando, Florida.

      ff.    2003   Chevrolet   Corvettte,       VIN   1G1YY32G435115773,      (defendant

“Chevrolet Corvette”) seized on June 22, 2018 from Roland Vaughn located at 1340 Gulf

Boulevard, Apt 3D, Clearwater Beach, Florida. Upon information and belief, defendant

Chevrolet Corvette is registered in the name of Defendant Roland Vaughn, and is

unencumbered. Defendant Chevrolet Corvette is currently being held by the United

States Marshals Service, Orlando, Florida.

      gg.    $206,575.57 seized from Bank of America Account #334055019012,

located at 5117 S. Yosemite Street, Greenwood Village, Colorado, held in the name of

Regional Home Health Care Systems, LLC, currently in the custody of the United States

Marshal Service, Denver, Colorado, in the seized asset deposit fund account.

      hh.    $1,491,204.76 held in Bank of America Account #224056082506, located

at 5117 S. Yosemite Street, Greenwood Village, Colorado, held in the name of Regional

Home Health Care Systems LLC, currently in the custody of the United States Marshal

Service, Denver, Colorado, in the seized asset deposit fund account.

      ii.    $69,539.19 held in Bank of America Account #334055767354, located at

5117 S. Yosemite Street, Greenwood Village, Colorado, held in the name of Regional

Home Health Care Systems LLC, currently in the custody of the United States Marshal

Service, Denver, Colorado, in the seized asset deposit fund account.



                                             9
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 10 of 111




       jj.    All funds held in Regional Home Healthcare East, LLC Bank of America

 Account #334056613532, located at 5117 S. Yosemite Street, Greenwood Village,

 Colorado, held in the name of Regional Home Health Care Systems LLC, currently in the

 custody of Bank of America.

       kk.    All funds held in Regional Home Healthcare East, LLC Bank of America

 Account #334047935713, located at 5117 S. Yosemite Street, Greenwood Village,

 Colorado, held in the name of Regional Home Health Care Systems LLC, currently in the

 custody of Bank of America.

       ll.    All funds held in Regional Home Healthcare East, LLC Bank of America

 Account #334047935705, located at 5117 S. Yosemite Street, Greenwood Village,

 Colorado, held in the name of Regional Home Health Care Systems LLC, currently in the

 custody of Bank of America.

       mm.    $49,606.76 seized from Betterment Bank Account #268011234824534,

 located at 61 W. 23rd Street, 4th Floor, New York, New York, held in the name of Marcelline

 McCrea, currently in the custody of United States Marshal Service, Denver, Colorado, in

 the seized asset deposit fund account.

       nn.    Real Property Located at 445 Kendrick Terrace SW, Atlanta, GA 30331

 (defendant 445 Kendrick Terrace SW), which is more fully described as follows:

       Parcel ID 14F0075 LL0618, Fulton County, State of Georgia.

       Defendant 445 Kendrick Terrace SW was purchased on April 20, 2018 in the name

 of Venture Homes Inc.

       oo.    $919.18 seized from Bank of America Account #898086427686, located at

 5117 S. Yosemite Street, Greenwood Village, Colorado, held in the name of Khandice



                                             10
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 11 of 111




 McCrea, currently in the custody of United States Marshal Service, Denver, Colorado, in

 the seized asset deposit fund account.

       pp.       Real Property Located at 7207 Demeter Drive, Atlanta, GA 30349

 (defendant 7207 Demeter Drive), which is more fully described as follows:

       Parcel ID 14F0155 LL0660, Fulton County, State of Georgia.

       Defendant 7207 Demeter Drive was purchased on November 9, 2017 in the name

 of Khandice (McCrea) Smith.

       qq.       2016 Nissan Rogue, VIN 5N1AT2MV9GC737702, (defendant “Nissan

 Rogue”) seized on June 28, 2018 from Susan Stripling located at 4702 Skull Shoals Road,

 Washington, Georgia. Upon information and belief, defendant Nissan Rogue is registered

 in the name of Susan Stripling, and is unencumbered. (or is encumbered with XX Bank

 of Colorado.)     Defendant Nissan Rogue is currently being held by the United States

 Marshals Service, Vintage Autoworks, Inc., 1718 Hwy 138 NE, Conyers, Georgia 30013.

       rr.       2017 BMW 330i, VIN WBA8B9G36HNU56551, (defendant “BMW 330i”)

 seized on June 25, 2018 from Marcelline Stripling located at 445 Kendrick Terrace SW,

 Atlanta, Georgia. Upon information and belief, defendant BMW 330i is registered in the

 name of Marcelline Stripling, and is unencumbered. Defendant BMW 330i is currently

 being held by the United States Marshals Service, Vintage Automworks, Inc., 1718 Hwy

 138 NE, Conyers, Georgia 30013.

       ss.       2014 Ford F150, VIN 1FTFW1CF7EKD13069, (defendant “Ford F150”)

 seized on June 25, 2018 from Marcelline Stripling located at 445 Kendrick Terrace SW,

 Atlanta, Georgia. Upon information and belief, defendant Ford F150 is registered in the

 name of Marcelline Stripling, and is unencumbered. Defendant Ford F150 is currently



                                           11
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 12 of 111




 being held by the United States Marshals Service, Vintage Autoworks, Inc., 1718 Hwy

 138 NE, Conyers, Georgia 30013.

       tt.    $7,770.76 seized from Regions Bank Account #0246222464, located at

 1180 W. Peachtree Street, Suite 1225, Atlanta, Georgia, held in the name of Ronnie

 Stripling, currently in the custody of United States Marshal Service, Denver, Colorado, in

 the seized asset deposit fund account.

       uu.    $116,259.31 seized from Bank of America Account #334056385560,

 located at 1801 16th Street, Denver, Colorado, held in the name of Regional Home

 Healthcare Systems North LLC, currently in the custody of the United States Marshal

 Service, Denver, Colorado, in the seized asset deposit fund account.

       vv.    $99,853.91 seized from Bank of America Account #334056385727, located

 at 1801 16th Street, Denver, Colorado, held in the name of Regional Home Healthcare

 Systems North LLC, currently in the custody of the United States Marshal Service,

 Denver, Colorado, in the seized asset deposit fund account.

       ww.    $33,446.88 seized from Bank of America Account #334056385644, located

 at 1801 16th Street, Denver, Colorado, held in the name of Regional Home Heathcare

 Systems North LLC, currently in the custody of the United States Marshal Service,

 Denver, Colorado, in the seized asset deposit fund account.

       xx.    $695,774.00 seized from Regions Bank Account #250240609, located at

 1180 W. Peachtree Street, Suite 1225, Atlanta, Georgia, held in the name of RAMS &

 Associates LLC, currently in the custody of United States Marshal Service, Denver

 Colorado, in the seized asset deposit fund account.




                                            12
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 13 of 111




       yy.    Real Property Located at 4236 Pepperdine Drive, Decatur, GA 30034

 (defendant 4236 Pepperdine Drive), which is more fully described as follows:

       Parcel ID 15 062 02 056, Pin Number 0064394, DeKalb County, State of Georgia.

       Defendant 4236 Pepperdine Drive was purchased on May 4, 2018 and is titled in

 the name of Inter Coastal Land Acquisition and Development LLC. (CO LLC owned by

 Joseph Prince, Peter Prince and Marcelline Stripling).

       zz.    2007 Transcraft Corp Flatbed Trailer 53X102, VIN 1TTE4820871082302,

 (defendant “Transcraft Corp Flatbed Trailer”) was purchased on June 11, 2018 in the

 name of Ronnie Stripling.

       aaa.   $259.51 seized from Public Service Credit Union Bank Account

 #9100701809, located at 6850 S. Yosemite St., Centennial, Colorado, held in the name

 of Gracewood Home Health Agency LLC, currently in the custody of the United States

 Marshal Service, Denver, Colorado, in the seized asset deposit fund account.

       bbb.   $2,293.61 seized from Public Service Credit Union Bank Account

 #9000701809, located at 6850 S. Yosemite St., Centennial, Colorado, held in the name

 of Gracewood Home Health Agency LLC, currently in the custody of the United States

 Marshal Service, Denver, Colorado, in the seized asset deposit fund account.

       ccc.   $123,563.08 seized from Guaranty Bank Account #40000825684, located

 at 6501 E. Belleview Ave., Englewood, Colorado, held in the name of Gracewood Home

 Health Agency, currently in the custody of the United States Marshal Service, Denver,

 Colorado, in the seized asset deposit fund account.

       ddd.   $189,862.19 seized from Guaranty Bank Account #4000824577, located at

 6501 E. Belleview Ave., Englewood, Colorado, held in the name of Gracewood Home



                                            13
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 14 of 111




 Health Agency LLC, currently in the custody of the United States Marshal Service,

 Denver, Colorado, in the seized asset deposit fund account.

       eee.   $99,931.11 seized from Guaranty Bank Account #4000825668, located at

 6501 E. Belleview Avenue, Englewood, Colorado, held in the name of Catherine A. Beach

 and Glenn W. Beach, currently in the custody of the United States Marshal Service,

 Denver, Colorado, in the seized asset deposit fund account.

       fff.   $6,392.44 seized from Betterment Bank Account #268011234296345,

 located at 61 West 23rd Street, 4th Floor, New York, New York, held in the name of Glenn

 Beach, currently in the custody of the United States Marshal Service, Denver, Colorado,

 in the seized asset deposit fund account.

       ggg.   $4,627.11 seized from USAA Bank Account #202360792, located at 1855

 Telestar Drive, Colorado Springs, Colorado, in the name of Peter A. Prince, currently in

 the custody of the United States Marshal Service, Denver, Colorado, in the seized asset

 deposit fund account.

                            OVERVIEW OF THE SCHEME

       4.     Joseph C. Prince was employed by the Department of Veterans Affairs

 (VA) in the Office of Community Care in Denver as a Beneficiary/Provider Relations

 Specialist for the VA’s Spina Bifida (SB) Health Care Benefits Program.

       5.      Prince had been employed by the VA since 1995. Prince received

 numerous promotions throughout his career with the VA, but in October 2014, Prince

 was downgraded from a GS-11 step 8 to a GS-9 step 10 for failure to complete a

 performance improvement plan. In or around October 2016, Prince moved into his




                                             14
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 15 of 111




 current role. Prior to being employed by the VA, Prince served in the U.S. Army from

 1979 through 1994.

        6.     The VA’s Spina Bifida Health Care Benefits Program provides benefits to

 certain Korea and Vietnam Veterans’ birth children, who had been diagnosed with spina

 bifida. This program pays for beneficiaries’ health care, including unskilled home health

 aide services and homemaking services, as discussed further below. The VA’s SB

 Health Care Benefits Program is a federal health care program under 18 U.S.C. § 24(b).

        7.     As a Beneficiary/Provider Relations Specialist, Prince was responsible for

 maintaining expertise in the benefits program, acting on behalf of beneficiaries and

 health care providers on questions and issues requiring problem resolution, and

 coordinating with health care providers to ensure effective claim processing, among

 numerous other duties.

        8.     Beginning in or around June 2017, Prince used his position with the VA to

 solicit beneficiaries to sign on to receive home health benefits and then structured the

 home health and homemaking services program to financially benefit himself in three

 ways: (1) by referring beneficiaries to a home health agency owned by his family

 members and other associates, (2) by soliciting and receiving bribes or rewards and

 kickbacks from home health agencies owned or controlled by his associates and to

 which he referred beneficiaries; and (3) by causing and facilitating overbilling by the

 home health agencies.

         II. Background and Regulations Regarding the Department of Veterans

                      Affairs Spina Bifida Health Care Benefits Program




                                             15
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 16 of 111




        9.     The Department of Veterans Affairs (VA) provides monetary allowances,

 vocational training and rehabilitation and VA- financed health care benefits to certain

 Korea and Vietnam Veterans’ birth children, who have been diagnosed with Spina Bifida

 (SB). See 38 C.F.R. §17.901.

        10.    The Veterans Health Administration Office of Community Care in Denver,

 Colorado, manages the VA’s SB Health Care Benefits Program, including authorization

 of benefits and the subsequent processing and payment of health care claims after a

 determination of eligibility has been made by the Denver, Colorado, VA Regional Office.

 For covered benefits, the VA is the exclusive payer for covered services, regardless of

 any third party insurer, Medicare, Medicaid, health plan, or any other plan or program

 providing health care coverage. 38 C.F.R. §17.901 (note).

        11.    The Health Care Benefits Program pays for “home care”, which is defined

 to include the following health-related services:

      a. “Home health aide services,” are defined as “providing personal care and

         related support services to an individual in the home or other place of

         residence.” 38 C.F.R. § 17.900. These services “may include assistance with

         Activities of Daily Living such as: Bathing; toileting; eating; dressing; aid in

         ambulating or transfers; active and passive exercises; assistance with medical

         equipment; and routine health monitoring..” Id. Home health aide services

         must be provided according to the individual’s written plan of care and must be

         prescribed by an approved health care provider. Id. This is documented on a

         Form CMS-485 (“Home Health Certification and Plan of Care”).




                                              16
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 17 of 111




      b. Homemaker services “include assistance with personal care; home

         management; completion of simple household tasks; nutrition, including menu

         planning and meal preparation; consumer education; and hygiene education.”

         Such services “may include assistance with Instrumental Activities of Daily

         Living, such as: Light housekeeping; laundering; meal preparation; necessary

         services to maintain a safe and sanitary environment in the areas of the home

         used by the individual; and services essential to the comfort and cleanliness of

         the individual and ensuring individual safety.” Id. The law requires that

         homemaker services must be provided according to the individual’s written plan

         of care and must be prescribed by an approved health care provider. Id.

         Coverage for homemaker services requires preauthorization. Id. §17.902. This

         means coverage will be provided only where it is demonstrated that the care is

         medically necessary. Preauthorization requests must be made to the Health

         Administration Center and include the type of service requested, the medical

         justification, the estimated cost, and the name, address, and phone number of

         the provider.

       12.    Specifically excluded from these types of service are incidental services

 such as shopping, companion services, and personal attendant services that are not

 health-related. See Spina Bifida Health Care Benefits Program Policy Manual 2.09

 (“Home Care”).

       13.    Health care paid for by the VA’s SB Health Care Benefits Program can be

 provided by the VA directly, by contract with an approved health care provider, or by

 “other arrangement with an approved health care provider.” Id. § 17.901(c). An



                                            17
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 18 of 111




 “approved health care provider” is defined as a health care provider that is approved by

 one of a few specified agencies or that is approved for providing health care under a

 license or certificate issued by a governmental entity with jurisdiction. Id. § 17.900.

        14.    To be paid by the VA, an entity must be entered into the VA system as a

 vendor. This requires the company to submit a standard form 3881 along with an IRS

 form W-9 to the VA. One key piece of information required to become a vendor is a

 National Provider Identifier (NPI). Once entered as a vendor, the provider is able to

 receive payments.

        15.    Payment for services rendered by a provider will be issued when claims

 are submitted to the Health Administration Center with all required information, to

 include dates of services and all procedures performed. Id.§17.903. A provider can

 submit claims for services up to one year after the date of service, but in case of

 “retroactive approval for health care, 180 days following beneficiary notification of

 eligibility.” Id.§17.903(a)(3). The payment schedule is set by the VA. See Spina Bifida

 Health Care Benefits Program Policy Manual, Chapter 3.

        16.    VA policy addresses provision of home health services by a family

 member of the covered beneficiary in just one circumstance, bowel and bladder care.

 Such care is often required by individuals with SB, and the VA policy provides that such

 care may either be provided by a registered health care provider or a “family member

 who has been trained and certified by a licensed health care provider.” SB Policy

 Manual, Chapter 2 and 9.1 (Bowel and Bladder Care). Bowel and bladder services

 provided by a family member are covered up to four hours each day “when appropriate

 and supported by medical documentation.” Family members who have been approved



                                              18
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 19 of 111




 to provide this care submit their claims directly to the VA for payment and are paid

 approximately $15.50 per hour. See SB Policy Manual, Chapter 3 (referring to hourly

 rate paid to nursing assistants in accordance with VA Federal Service General

 Schedule, Grade 5, Step 5, basic rate without adjustments).

        III. PRINCE’S SOLICITATION OF BENEFICIARIES AND REFERRAL TO

                    ASSOCIATED HOME HEALTHCARE AGENCIES

        17.   Part of Prince’s duties included fielding calls from SB beneficiaries or their

 family members or caretakers. In this context, either when he received a call from a

 beneficiary or caretaker or by reaching out directly to such individuals, Prince would

 inform beneficiaries and/or their caregivers that they were entitled to home health care

 through the VA. Prince would tell them that the caregivers could receive payment for

 providing home health by signing up as a contractor through a home health care

 agency. In some instances, he would also coach them on the number of hours of

 services they could claim and send prepopulated forms to the beneficiaries identifying

 the number of hours to provide. He would also have them submit claims for one year

 retroactive for the same number of hours.

        18.    Prince would then refer the beneficiaries or caretakers directly to a home

 health care agency (“HHA”) that was controlled by his wife or other associates (the

 “subject HHAs”). The subject HHAs submitted claims totaling millions of dollars to the

 VA, which the VA paid. The subject HHAs then paid Prince in exchange for the

 referrals.

        19.   As part of the investigation, law enforcement agents have listened to

 numerous phone calls made and received by Prince from his VA office phone,

                                             19
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 20 of 111




 telephone number 303-331-7786. The recorded calls reflect that beneficiaries and

 caregivers reach out to Prince for many reasons, to include discussing claims that they

 have filed or that have been filed on their behalf and making sure they are getting paid

 appropriately. During these calls, Prince often takes the opportunity to explain the

 benefits he says they are missing out on.

        20.    Prince tells the caregivers that they can receive the payments discussed

 above for their caregiving, and that he has a company that he works with often and

 knows they are good, that they pay the most, that they are “vetted” or “preferred

 providers” for the program, or other positive reasons for him setting up the beneficiaries

 with a particular company.

        21.    Prince then refers the beneficiaries or caregivers to the subject HHAs.

 Next, the agencies sign up the caregivers as independent contractors, paying them

 different rates; ranging from $16 to $20 per hour. The allowable rate to bill the VA is in

 accordance with published Medicare rates (or CMAC) that are adjusted according to

 locality. The chart below shows the rates allowable for each of the subject HHAs and

 what the subject HHAs billed per unit. Each unit represents 15 minutes.

     HHA             Location        Billed/unit    Billed/hour CMAC           CMAC
                                                                2017 (per      2018
                                                                unit/per       (per
                                                                hour)          unit/per
                                                                               hour)
     Advantage       Aurora, CO      $22.50         $90          $24.39 /      $35.29 /
     HHA                                                         $97.56        $141.16
     Genesis         Aurora, CO      $22.57-        $90.28-      $24.39 /      $35.29 /
     HHA                             24.39          $97.56       $97.56        $141.16
     Gracewood       Fort Collins,   $22.00         $88          $24.39 /      $35.29 /
     HHA             CO                                          $97.56        $141.16
     Legacy HH       St.             $21.50         $86          $24.39 /      $35.29 /
                     Petersburg,                                 $97.56        $141.16
                     FL

                                               20
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 21 of 111




     Regional       Lithia           $22.00        $88         $24.39 /      $35.29 /
     Home           Springs, GA                                $97.56        $141.16
     Health Care
     Systems



       22.    The contract between the HHAs and the independent contractor is not

 monitored or regulated by the VA.

       23.    In addition to the home health services, beneficiaries can receive

 homemaker services if preauthorized and subject to a plan of care. The CMAC rates for

 2017 were $4.88 per unit or $19.50 per hour. The CMAC rates for 2018 were $5.00 per

 unit or $20 per hour. In the beginning of the scheme, the subject HHAs submitted

 claims for both homemaker and home health services. Over time, most of the claims

 submitted were for home health services only. During some of Prince’s calls with

 caregivers or beneficiaries, he tells them that they should do homemaking services but

 bill them as home health because that pays more.

                           Advantage Home Health Agency

       24.    Advantage Home Health Agency (”Advantage”) is a Colorado Limited

 Liability Corporation incorporated on July 31, 2017. Advantage established an NPI on

 August 1, 2017. Advantage submitted its NPI along with a W-9 to the VA and was

 entered as a vendor no later than August 28, 2017. The registered agent is Flavia

 Nalunga Prince (“Nalunga”), Prince’s wife, and the registered address (at the time the

 business was formed) is 5877 S. Duquesne Court, Aurora, Colorado 80016 (Prince’s

 residence). The business address has since been updated to be a P.O. Box at a UPS

 Store near the Princes’ residence. Advantage does not have an internet presence such

 as a website or social media page.


                                              21
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 22 of 111




        25.      In total, as of August 16, 2018, the VA had paid Advantage approximately

 $4,335,851 in payments for claims submitted under the VA’s SB Health Care Benefits

 Program as a result of the referrals made by Prince in order to directly benefit Prince’s

 wife and himself.

        26.      Upon review of the known bank statements as of June 14, 2018,

 Advantage did not have any other significant sources of income.

        27.      Examples of the referrals made by Prince to Advantage are as follows:

              a. On August 28, 2017, Prince talks to beneficiary E.N. about the benefits he

                 is already receiving through the VA’s SB Health Care Benefits Program.

                 E.N. was using a home health agency to provide homemaking services

                 essentially for house cleaning. Prince tells E.N. that he does not think that

                 E.N. should continue to use the current homemaker services that he is

                 using because his wife could get paid for the same thing and it would

                 amount to approximately $50,000 per year between the bowel and bladder

                 care (paid as a direct benefit from the VA, as discussed above) and

                 homemaker services rendered (to be billed through a home health agency

                 as an independent contractor). Prince tells E.N. that he should go through

                 a different company to get paid for the homemaker services because the

                 home health agency E.N. was already using “charges the highest and

                 pays people the lowest.” E.N. and Prince discuss Prince sending him the

                 details for the arrangement.

              b. In an email dated August 29, 2017, from Joseph.Prince@VA.gov to E.N.,

                 Prince sends attachments and instructions for completing forms necessary



                                                22
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 23 of 111




            to receive the home health services, specifically the Form CMS-485,

            Home Health Certification Plan of Care. There are two copies of the form,

            one for retroactive claims (9/1/2016 through 8/31/2017) and one for claims

            going forward (9/1/2017 through 8/31/2018). Both forms already had

            Advantage Home Health Agency prepopulated in the space for the

            provider’s name. Prince’s email also stated that he would have Advantage

            call him about signing a contract.

         c. Prince also reached out directly to Advantage, via email, directing the

            home health agency on how to do business. In an email dated August 29,

            2017, from Joseph.Prince@VA.gov to advantagehha1@gmail.com, Prince

            wrote:

             “New patient: [E.N.] Sent him the 485’s today. Need to send him two

            contracts and a W9 for his wife to sign and do home health services only,

            no home maker services. A caregiver is already doing that.

            New patient: C.S. Sending 485s today. Keep alive until I get them to

            understand the program. No more than $15.00 per hour for them.

            New patient: T.F. Needs new power wheelchair. Will call them to find out if

            they need other services…don’t do anything yet.

         d. E.N. was interviewed by FBI agents in September 2018. E.N. stated that

            Prince told E.N. that Flavia at Advantage Home Health was a reliable

            agency to work with. E.N. stated that Prince did not put any pressure on

            E.N. to use Advantage, but that Prince did not provide the names of any


                                          23
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 24 of 111




                other agencies. E.N. executed a contract with Advantage and Flavia to be

                paid for the care provided by E.N.’s wife.

             e. E.N.’s wife signed up as a provider with Advantage, which then submitted

                claims to the VA for her services.

                              Genesis Home Health Agency

       28.      Genesis Home Health Agency (“Genesis”) is a Colorado limited liability

 corporation incorporated on August 29, 2016. Genesis established an NPI on March 1,

 2017. Genesis submitted its NPI along with a W-9 to the VA and was entered as a

 vendor no later than May 15, 2017. The registered agent is Andrew Ssekajja and the

 registered address is 5877 S. Duquesne Court, Aurora, Colorado 80016. Ssekajja is a

 licensed pharmacist in Colorado. Genesis does not have an internet presence such as a

 website or social media page.

       29.      In total, as of August 16, 2018, the VA had paid Genesis approximately

 $3,199,339 in payments for claims submitted under the VA’s SB Health Care Benefits

 Program as a result of the referrals made by Prince.

       30.      Upon review of the known bank statements, as of June 14, 2018, Genesis

 did not have any other significant sources of income.

       31.      Examples of the referrals made by Prince to Genesis are as follows:

             a. On August 3, 2017, Prince speaks with caregiver S.K. about signing up for

                home health care benefits and tells S.K. that she can get paid for doing

                what she is already doing by signing up with Genesis. Prince shares that

                Genesis is one of the most successful agencies at doing that. It is the only

                agency that Prince has received compliments on. Prince says he will save



                                              24
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 25 of 111




                her the trouble of filling in the 485 and will email it to S.K. so she can have

                the doctor sign. Prince told S.K. that they can start the home health care

                claims from the date they started the bowel and bladder care, which is

                April 2017. Prince tells S.K. that she needs to fill in the total hours

                depending on what the doctor says, from 8 to 10 to 12, whatever. Prince

                says the homemaker services are pretty much set at two to three hours

                per day.

             b. In an email dated August 4, 2017, from Joseph.Prince@VA.gov to S.K.,

                Prince provides S.K. with two separate CMS 485s. One covers the

                homemaker services and the other covers the unskilled home health

                services. The information is prepopulated on both with Genesis listed as

                the provider.

             c. S.K. submitted a signed CMS 485 to Genesis, which started submitting

                claims on her behalf.

                                 Legacy Home Health, LLC

       32.      Legacy Home Health, LLC (Legacy) is a Florida limited liability corporation

 incorporated on September 25, 2017. Legacy established an NPI in or around

 September 2017. Legacy submitted its NPI along with a W-9 to the VA and was entered

 as a vendor no later than October 30, 2017. The Registered agent is Roland Vaughn at

 970 Lake Carillon Drive, Suite 300, St. Petersburg, Florida 33716. According to

 commercial law enforcement databases, Vaughn resided at various addresses in the

 Denver, Colorado, metro area from approximately 1993 to 2018. Vaughn was a real

 estate agent in Colorado for 15 years and acted as the realtor when Prince purchased



                                               25
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 26 of 111




 his home at 5877 S. Duquesne Court, Aurora, CO 80016 in 2014. Legacy does not

 have an internet presence such as a website or social media page.

       33.      In total, as of August 16, 2018, the VA had paid Legacy approximately

 $3,039,761 in payments for claims submitted under the VA’s SB Health Care Benefits

 Program as a result of the referrals made by Prince. Prince had an agreement with

 Vaughn to receive approximately forty percent of the net proceeds from Legacy.

       34.      Upon review of the known bank statements as of March 25, 2018, Legacy

 did not have any other significant sources of income.

       35.      Examples of the referrals made by Prince to Legacy are as follows:

             a. In a telephone call on March 6, 2018, Prince tells caregiver L.M. that his

                main goal is to educate everyone about the benefits the program has to

                offer and explains to L.M. that she can receive payments for care she

                already provides. L.M. asks how she can get access to this or who to

                contact. Prince informs her that he does all the logistical stuff. Prince says

                that he knows based on the provider who will best match with the

                caregiver. Prince says all the home health paperwork goes to Legacy

                Home Health.

             b. In a telephone call on March 23, 2018, Prince returns a call from L.M.

                about the log sheets. L.M. says she did not know how to fill out the dates,

                so she filled out the date the doctor signed the paper. L.M. sent the

                paperwork via priority mail. L.M. then mentioned a sticky note attached to

                the CMS 485 forms that said she should get them signed and give them to

                Mr. Vaughn. L.M. was to get three documents signed by the doctor, a



                                              26
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 27 of 111




                CMS 485 for last year, a CMS 485 for this year, as well as the letter of

                medical necessity.

             c. L.M. submitted the CMS 485s with the doctor’s signature to Legacy, which

                started submitting claims on her behalf, including a full year of retroactive

                claims.

                           Regional Home Health Care Systems

       37.      Prince’s half-sister, Marcelline Stripling (nee McCrea), established three

 home health agencies in Lithia Springs, Georgia: 1) Regional Home Health Care

 Systems, LLC, incorporated on August 21, 2017, 2) Regional Home Healthcare

 Systems, North LLC, incorporated on February 23, 2018, and 3) Regional Home

 Healthcare Systems, East LLC, incorporated on March 4, 2018 (collectively, these

 businesses are referred to as “Regional”). Regional submitted its NPIs along with

 Forms W-9 to the VA and became a vendor no later than September 26, 2017. Regional

 does not have an internet presence such as a website or social media page.

       37.      In total, as of August 16, 2018, the VA has paid Regional approximately

 $7,169,974.00 in payments for fraudulent claims submitted under the VA’s SB Health

 Care Benefits Program as a result of the referrals made by Prince.

       38.      Upon review of the known bank statements as of May 31, 2018, Regional

 did not have any other significant sources of income.

       39.      Examples of the referrals made by Prince to Regional are as follows:

             a. On April 18, 2018 Congressman John Moolenaar, U.S. Representative for

                the 4th District in Michigan, received a complaint from E.L. about the VA’s




                                               27
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 28 of 111




            SB Health Care Benefits Program in which E.L. wrote the following (in

            summary):

           Our daughter is in the Spina Bifida Program. The program has a provision to

           provide health care for her at home for the rest of her life. We were told that

           we would be paid for this. We signed a contract with a company that would

           take care of getting us paid, but they didn’t tell us that they got to keep 82%

           and pay us 18% for doing all the work. This is highway robbery.

           The complaint included a copy of the contract and a one-page example of

           an Explanation of Benefits received by E.L. on behalf of his daughter.

         b. E.L. was interviewed by FBI and VA-OIG agents on May 16, 2018. During

            the interview E.L. explained how he came to send a complaint to the

            Representative. E.L. reached out to the VA in October 2016 and received

            a packet of information including a description of the benefits provided to

            beneficiaries of the VA’s SB Health Care Benefits Program including the

            home health care benefits from employee I.K.

         c. E.L. reached out again in early 2018 and was told to talk to Prince

            regarding his questions. Prince explained the program to E.L. When E.L.

            asked which company to sign up with, Prince told him Regional because

            they were the best ones and paid the most. Prince put E.L. in contact with

            Marcelline Stripling at Regional who provided the contracts and other

            paperwork to get started. The contract was between G.L. (E.L.’s wife) and

            Regional. Regional was going to pay G.L. $16 per hour.




                                           28
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 29 of 111




         d. E.L. discussed the contracts and signing up with Regional with both

              Stripling and Prince. Prince informed E.L. that the VA also allowed to bill

              for services rendered up to a full year ago.

         e. G.L. completed time sheets for each week starting in or around February

              2017 through present for 20 hours per day for care of their daughter and

              submitted them to Regional.

         f. Upon approval of the claims, the VA sends out an Explanation of Benefits

              (EOB), as they do when patients receive any type of benefit. When E.L.

              received the first EOBs in April 2018, he noticed that for six days of care in

              2017, Regional billed the VA $10,560, but G.L only received $1,920.

         g. E.L. contacted Stripling about the difference. Stripling told E.L. that

              Regional had overhead.

         h. On April 3, 2018, E.L. called Prince to complain about the difference.

         i.   With respect to separate beneficiaries Prince referred to Regional, as

              examples:

              i. In a telephone call on May 10, 2018, a female, C., asks Prince, “you

                 know that lady you set us up with? That Marcelline Stripling?” C.

                 continues to explain that she has not received the check that Stripling

                 was supposed to send her.

              ii. In a telephone call on May 10, 2018, a caregiver, J.P., calls Prince to

                 complain about the current company that is submitting claims on their

                 behalf and gets a referral from Prince for a new company and Prince




                                            29
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 30 of 111




                  suggests she call Marcelline Stripling with Regional Home Health

                  Systems.

                             Gracewood Home Health Agency

         40.   Gracewood Home Health Agency (Gracewood) is a Colorado limited

 liability corporation incorporated on November 10, 2017. Gracewood established an

 NPI on November 16, 2017. Gracewood submitted its NPI along with a W-9 to the VA

 and was entered as a vendor no later than December 18, 2017. The registered agent of

 Gracewood is Glenn Beach at 1281 East Magnolia Street, Unit D, Ft. Collins, Colorado

 80524. Glenn’s wife, Catherine Beach, is also listed on the Articles of Organization as

 the person forming the business, Gracewood. According to Colorado Department of

 Labor, Catherine Beach last received wages from Thompson School District R2J in

 2011. Bank records show that she receives income from multi-level marketing schemes

 as well. Glenn Beach last received wages in Colorado from Wolf Robotics LLC in 2009.

 Gracewood does not have an internet presence such as a website or social media

 page.

         41.   In total as of August 16, 2018, the VA has paid Gracewood approximately

 $1,440,512 for fraudulent claims submitted under the VA’s SB Health Care Benefits

 Program. The Beaches and Prince had an agreement that Gracewood would pay

 approximately fifty percent of its net revenue to Prince.

         42.   Upon review of the known bank statements as of May 31, 2018,

 Gracewood did not receive business income from or have any other source of income

 during this time-frame.

         43.   Examples of the referrals made by Prince to Gracewood are as follows:



                                             30
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 31 of 111




         a. In a telephone call on January 5, 2018, R.A. a caregiver, contacted Prince

            about the program related to incontinence that Prince had previously

            mentioned. Prince described the program as “life changing.” He told R.A.

            to “take it, it’s there. Because you are a parent, don’t apologize for that. It’s

            a lot of money, so that’s why they don’t ever tell you about it… Imagine

            1100 people getting $20,000 up front for bowel and bladder.” Prince

            continued to explain that R.A. would get paid for bowel and bladder care

            for the entire year prior since they have a year to submit claims. Prince

            and R.A. discussed the amount of hours per day that R.A. cares for the

            beneficiary. Prince explained to R.A. that if she billed for the maximum

            amount of 18 hours per day, she would receive approximately $300 per

            day.

            Prince asked if R.A. was ok with one of the preferred providers from

            Colorado and R.A. did not have a preference. Prince also explained to

            R.A. that they will bill the time as home health care services because R.A.

            would get paid more for that than she would if they described the time as

            homemaker services. Homemaker services only pays $5 per hour, where

            home health services pay $16, which is much better.

         b. In an email dated January 16, 2018, from Joseph.Prince@VA.gov to R.A.,

            Prince provides R.A. with a prepopulated CMS 485, which listed

            Gracewood as the provider. Gracewood submitted claims on R.A.’s behalf

            for the period January 1, 2017 through present.




                                            31
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 32 of 111




                c. In an interview on September 17, 2018, R.A. told investigators that she

                   spoke with Prince who provided information on how to enroll in

                   Gracewood’s program.

                   IV. ILLEGAL PAYMENT OF REWARDS AND KICKBACKS

          44.      Advantage, Regional, Legacy, Genesis, and Gracewood were all

 established by individuals who had connections to Prince and no apparent prior history

 with home health. The companies were all established shortly before beginning to

 submit claims to the VA, and based on bank records obtained to date, none of the

 agencies have any income generated through other patients outside of the VA’s SB

 Health Care Benefits Program.

          45.      After receiving payments on their claims from the VA, the agencies

 identified below sent payments to Prince either directly to Prince’s personal bank

 accounts and business accounts controlled by Prince, or indirectly to Prince’s wife and

 children. In total, based on records available as of the various dates listed in the

 proceeding paragraphs, covering the time period up through as recent as June 19,

 2018, Prince benefited in the amount of approximately $2.32 million, broken out by HHA

 below:

                a. Advantage sent payments of approximately $732,475 to accounts

                   controlled by Prince or related parties, including:

                   i. $568,649 to personal accounts in the names of Prince and Nalunga;

                   ii. $19,500 in wires and cashier’s checks payable to Nalunga;

                  iii. $50,000 to a SEP IRA account in the name of Joseph Prince;

                  iv. $50,000 to a SEP IRA account in the name of Nalunga;

                                                  32
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 33 of 111




            v. $24,326 check payable to Doctor Fix. The memo line of the check

               stated “HVAC Equipment.”

            vi. $10,000 to a savings account in the name of Elijah Prince, Prince’s

               son; and

           vii. $10,000 to a savings account in the name of Elisha Prince, Prince’s,

               daughter.

         b. Legacy transferred or credited approximately $1,007,205 to accounts in

            the name of Crosswalk Consulting LLC (Crosswalk). Crosswalk is a

            Colorado limited liability corporation incorporated on November 6, 2017.

            The registered agent is Joseph Prince.

         c. Roland Vaughn executed a check payable to Joseph Prince in the amount

            of $2,000.

         d. Gracewood sent approximately $519,572 to accounts held in the name of

            Crosswalk.

         e. Regional transferred or wired $26,000 to an account in the name of Great

            ExpecTastings Catering (GETC). GETC is a Colorado limited liability

            corporation incorporated on December 11, 2015. The registered agent is

            Joseph Prince. Prince is the sole signatory on the bank account.

         f. Regional executed a check payable to Venture Homes Inc. in the amount

            of $3,930. The memo on the check stated “Upgrades Lot 121 Barrington,

            Joseph & Flavia Prince.”




                                          33
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 34 of 111




             g. Regional executed a check payable to Venture Homes Inc. in the amount

                  of $10,107. The memo on the check stated “Venture Homes upgrades on

                  #121 BT for Joseph C. Prince.”

             h. Genesis executed a check payable to Nalunga in the amount of $12,883.

             i.   Andrew Ssekajja executed a check payable to Nalunga in the amount of

                  $6,100.

       46.        Prince had a discussion on his recorded work line with Vaughn (Legacy)

 regarding such payments.

             a. In a telephone call on March 2, 2018, Vaughn asks Prince if he can speak

                  freely and begins to say, “I sent 30 and 45.” Prince then says, “Not on this

                  line.”

             b. On March 1, 2018, there was a $30,000 ACH from Academy Bank

                  account 9200091094 registered to Legacy Home Health, LLC with the

                  description, “Legacy Home Heal Joe Prince 107001481.” Per ACH detail,

                  the beneficiary account was a JP Morgan Chase account 936007280 in

                  the name of Crosswalk Consulting.

             c. On March 2, 2018, there was a $45,000 ACH from Academy Bank

                  account 9200091094 registered to Legacy Home Health, LLC with the

                  description, “Legacy Home Heal Joe Prince 107001481.” Per ACH detail,

                  the beneficiary account was a JP Morgan Chase account 936007280 in

                  the name of Crosswalk Consulting.

       47.        On June 22, 2018, Glenn Beach was interviewed by law enforcement

 agents. Beach stated that around October 2017, Prince approached him and Catherine



                                                34
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 35 of 111




 Beach about acting as a liaison with families that needed assistance. As a result of

 Prince’s proposal, the Beaches established Gracewood and began submitting claims to

 the VA on behalf of SB beneficiaries. Beach told law enforcement that he believed it

 appropriate to pay Prince a commission and that Prince told Beach that fifty percent

 was customary. Since founding Gracewood, Beach estimated that he paid Prince

 $500,000 in commission. Prince directed Beach to make the commission payments to

 Prince’s consulting company, Crosswalk Consulting, and that Prince e-mailed Beach

 the bank account numbers.

        48.    Beach made a consensually monitored phone call to Prince at the

 conclusion of the interview. During the call, Prince acknowledged receiving the

 commission payments from Beach and that the arrangement was to help both Prince

 and Beach to get out of their current financial mess. Prince also acknowledged that his

 role in the scheme was “dicey” and that he does not know if the arrangement is legal,

 stating, “It may not be”. Referring to the commission, Prince stated that at first fifty

 percent sounded good, but ten percent may be more reasonable to avoid scrutiny from

 a financial person such as an accountant doing Gracewood’s financials. Later in the

 conversation, Prince told Beach that when you’re dealing with this kind of money, “all it

 takes is one person to say something and that’s the end of it for everybody”. Prince told

 Beach that Gracewood’s business is legal and the only questionable part is Prince’s role

 in it. Asked by Beach if he had a conflict of interest, Prince replied, “Personally, no.

 Professionally…I believe it would be.” Prince went on to tell Beach that “everything is

 fine if nobody finds out”. At the end of the conversation, Prince alluded to changing the




                                              35
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 36 of 111




 arrangement to tone down the appearance of his involvement and avoid putting Beach

 in a bad position.

        49.    On June 22, 2018, Roland Vaughn, the owner of Legacy Home Health,

 was interviewed by law enforcement agents at his residence in Florida. Vaughn told law

 enforcement that Prince helped him set up Legacy and that Prince referred all six of the

 SB Beneficiaries that Legacy submitted benefits for to the VA. Vaughn stated that

 Prince directed him to pay Prince forty percent of Legacy’s net profit. The payments

 were made to Prince’s company, Crosswalk Consulting.

        50.    On June 25, 2018, Marcelline Stripling was interviewed by law

 enforcement agents at her residence in Georgia. Stripling stated that Prince introduced

 her to the idea of starting Regional. Prince referred all of the SB beneficiaries that were

 clients of Regional, to Regional. While operating Regional, Stripling paid $26,000 to

 Prince which she described as payment for catering services and that Prince sent food

 to Georgia from Denver. Stripling later retracted that statement and told law

 enforcement that the money paid to Prince was a gift. Prince directed her to pay the

 money to a bank account in the name of Great ExpecTastings Catering, a company

 owned and controlled by Prince, and provided her with the routing and account number.

 Stripling denied ever having a conversation with Prince about paying him for the

 referrals he made to Regional.

                            V. HEALTH CARE AND WIRE FRAUD

        51.    From July 1, 2017 to June 30, 2018, the VA paid out approximately $25.2

 million to a combination of 59 home health care agencies for the VA’s SB Health Care

 Benefits Program. Of the total, approximately $18.9 million was paid to the five



                                             36
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 37 of 111




 companies to whom Prince made referrals: Advantage, Genesis, Regional, Legacy, and

 Gracewood.

        52.      There are at least two reasons for the disproportionate payment to the

 Prince-associated entities: hours inflation and retroactive claim submission.

              a. The claims submitted by the subject HHAs are often for 18 to 20 hours of

                 health care services per day. While some claims submitted by the HHAs

                 for the Prince-referred beneficiaries are as few as five hours per day, the

                 majority are for twelve or more hours per day. It appears other HHAs are

                 submitting claims for fewer hours than the subject HHAs and include

                 homemaker services, which are billed at a lower rate.

              b. Once a new beneficiary is signed up by the subject HHAs, they submit

                 retroactive claims for a full year prior for the same high hours. It does not

                 appear that the other HHAs submit claims for prior services.

        53.      As identified above, the regulations governing the VA’s SB Health Care

 Benefits Program provide that only certain types of services are covered. The

 regulations enumerate the types of services covered, such as assistance with personal

 care and meal preparation. These specific tasks are compensated on a quarter-hour

 basis, indicating that an accounting of time for each specific service is necessary.

 Excluded from compensation are services such as “companion services” and personal

 attendant services that are not health related.

        54.      Nevertheless, Prince encouraged beneficiaries and caregivers to whom he

 spoke to bill for time above and beyond what would be spent on enumerated tasks. For

 example:



                                               37
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 38 of 111




         a. Prince spoke with beneficiary, E.N., identified above. Prince asked E.N.

            who his primary caregiver was, and E.N. replied, “myself.” E.N. runs a

            pool cleaning business and prior to talking to Prince was using home

            health services only for weekly cleaning of his home. Prince

            recommended that E.N.’s wife begin providing homemaking services and

            be paid for them through a home health agency. Prince sent E.N. a

            prepopulated Form CMS-485 with Advantage filled in as the provider. In

            the cover email, Prince states that he added a space for the doctor to

            indicate how many hours per day, stating it was a “(minimum 8, up to 24).”

            There is no minimum hour requirement for home services.

         b. On September 20, 2017, E.N. called Prince to discuss the forms and ask

            what needs to be signed by the doctor. Prince says, “Home health pays

            through a provider 16 an hour for 8 hours a day.” E.N. says, “That’s the

            grooming,” and Prince responds, “yes, and like I told you, I don’t care

            whether she does it or not, you get paid for that sir, so don’t leave the

            money on the table. So she grooms you.” Prince continues, “I am not

            saying cheat, but I’m saying do what Philip Rivers does, cheat all the

            time.”

         c. In a telephone call on March 6, 2018, Prince asks caregiver L.M. how

            many hours a day she is comfortable leaving the beneficiary by himself.

            L.M. says that she does not leave him alone. Prince says, “So that means

            24 hours a day.” L.M gets one of the kids to stay with him or takes him

            with her. Prince told her he would fill in the 485 safely with up to 20 hours



                                           38
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 39 of 111




                 per day, but there would have to be two people on the contract with the

                 HHA. L.M. is also compensated by the VA four hours per day for bowel

                 and bladder care.

        55.      In a case where a caregiver is being paid for four hours a day for bowel

 and bladder care, claiming an additional 20 hours (or even 16 or 18) a day of home

 health aide care is simply not possible and does not allow for sleep, grooming, and care

 of one’s individual self.

        56.      On August 6, 2018, beneficiary M.E. and caregiver J.M. were interviewed

 by law enforcement agents. M.E. and J.M. were told by Prince to charge for the

 maximum number of hours that the doctor said M.E. was eligible for even if J.M. was

 not actually providing care for that many hours. M.E. and J.M. had independent

 conversations with Prince on the matter.

        57.      On August 10, 2018, caregiver A.T. was interviewed by law enforcement

 agents. A.T. said that Prince would explain to her that it was a shame that A.T. just

 started receiving these benefits despite having cared for her son for his whole life.

 Prince told her to charge the maximum number of hours even if she did not work them

 because she needed to make up for lost time.

        58.      During the timeframe of the alleged scheme, financial transactions out of

 the Crosswalk Consulting bank accounts controlled by Prince included:

              a. $304,000 in transfers to personal bank accounts in the name of Prince

                 and Nalunga;

              b. $135,228 in payments to organizations related to Pastor Chris Hill;

              c. $58,000 in wire transfers to Timothy St Cyr, a half-brother of Prince;


                                               39
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 40 of 111




             d. $50,000 deposit to a Simplified Employee Pension (SEP) IRA account in

                  Prince’s name;

             e. $30,000 to individuals associated to The Potter’s House of Denver, a local

                  church that Prince was a member;

             f. $41,000 in payments to various relatives of Prince;

             g. $16,350 in payments towards the loan on a 2011 Toyota Sienna

                  passenger van registered in Prince’s name;

             h. $15,452 in payments towards student loans;

             i.   $13,000 in deposit to a Betterment Wealth Builder Account in Prince’s

                  name;

             j.   $13,000 in wire transfers to Jason Prince, a relative of Prince;

             k. $9,800 in wire transfers to Ghazi Marketing, a company located in Trinidad

                  and Tobago;

             l.   $7,500 payment to Venture Homes as earnest money towards the

                  purchase of a newly constructed home at 2348 Barrington Trace Circle,

                  Atlanta, GA 30331;

             m. $6,939 payment to Marc Lichtenfeld, author and Chief Income Strategist

                  for the Oxford Club;

             n. $5,037 to Goldline, a dealer in precious metals; and

             o. $5,000 wire transfer to June St Cyr, a relative of Prince.

       59.        This fraud on the program was also carried out through the one-year

 retroactive claims submission. Once a caregiver was signed up through a HHA, the

 HHA, with Prince’s assistance, would submit claims for the same number of hours for a



                                                40
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 41 of 111




 full year. Such retroactive claims could result in a payment of approximately $500,000

 or more to the HHA for one beneficiary.

        60.    As a provider of home health care services, it is the responsibility of the

 home health agencies (HHA) to submit claims to the VA. The HHAs take the caregivers

 hand-written hours log, convert the hours to billable units, and submit the claims to the

 VA.

        61.    In many cases, neither Prince nor the subject home health agencies

 informed the beneficiaries or caregivers that there was a limited set of tasks that were

 compensable as home health, nor that they were to track the performance of those

 tasks in 15-minute increments. Often, the subject home health agencies would send

 “sample” daily log sheets identifying the hours the beneficiary could write down and the

 tasks to check off as performed. In some instances, Prince or others informed

 beneficiaries or caregivers that the more boxes they checked the better and not to

 identify certain tasks that they completed on the form because they were not

 compensable.

                   VI. INDICTMENT AND RELATED INVESTIGATION

        62.    On June 21, 2018, Joseph Prince was indicted on seven counts of

 violating Title 18 U.S.C. §§ 208(a) and 216(a)(2) (Acts affecting a personal financial

 interest). The indictment alleges that between September 11, 2017, and June 1, 2018,

 the VA paid Advantage approximately $4.3 million for claims associated with services

 provided to SB beneficiaries. The indictment alleges that Prince willfully participated

 personally and substantially as a Government employee through recommendation, the

 rendering of advice, and otherwise, in a particular matter in which to his knowledge his

                                             41
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 42 of 111




 spouse had a financial interest, namely, through recommendation, referral, and direction

 that SB beneficiaries and SB beneficiary caretakers use Advantage in connection with

 home health and homemaking services, and for submitting claims to the VA for such

 services, provided for the benefit of several SB beneficiaries.

        63.    On December 4, 2018, Joseph Prince was indicted on 16 counts of

 violating Title 18 U.S.C. §1347 (Health care fraud). The indictment alleges that between

 about June 2017 and June 2018 along with others known and unknown knowingly and

 willfully executed and attempted to execute a material scheme to defraud the VA SB

 health care benefits program in connection with the delivery of and payment for health

 care benefits, items and services. Prince would tell beneficiaries and/or caregivers that

 the VA would pay for 24 hours of care per day and would encourage the caregivers to

 charge for every moment that they spent with the beneficiary. He would not explain to

 them the tasks that the VA actually paid for caregivers to perform for the beneficiaries.

 In addition, Prince would tell them they could submit claims for services provided one

 full year retroactive to when they would sign up as a contractor.

        64.    On December 4, 2018, Joseph Prince was also indicted on 6 counts of

 Title 18 U.S.C. §201(c)(1)(B) (Bribery of public officials and witnesses). The indictment

 alleges that Prince accepted approximately $623,848 in payments from Legacy and

 Gracewood for his official actions, that is, the recommendation, referral, and direction

 that SB beneficiaries and SB beneficiary caregivers use Legacy and Gracewood in

 connection with home health services and for submitting claims to the VA for such

 services.




                                             42
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 43 of 111




        65.     On December 4, 2018, Roland Vaughn was indicted on 3 counts of Title

 18 U.S.C. §201(c)(1)(A) (Bribery of public officials and witnesses). The indictment

 alleges that Vaughn paid Prince, a VA employee approximately $411,736 in three

 separate payments for and because of an official act performed by Prince in his official

 capacity at the VA, that is, the recommendation, referral and direction that SB

 beneficiaries and SB beneficiary caregivers use Legacy in connection with home health

 services, and for submitting claims to the VA for such services.

        66.     On December 4, 2018 Joseph Prince and Roland Vaughn were indicted

 on one count of Title 18 U.S.C. §371 (Conspiracy to commit and offense against the

 United States). The indictment alleges that Prince and Vaughn conspired to pay

 gratuities to Prince as a public official in violation of Title 18 U.S.C. §201(c)(1)(A).

        67.     On December 4, 2018, Joseph Prince was also indicted on 8 counts of

 Title 18 U.S.C. §1957 (Engaging in monetary transactions in property derived from

 specified unlawful activity). The indictment alleges that Prince knowingly engaged in

 monetary transactions exceeding $10,000 that were derived from specified unlawful

 activities, that is health care fraud in violation of Title 18 U.S.C. §1347 or soliciting and

 receiving gratuities in violation of Title 18 U.S.C. §201(c)(1)(B).

        68.     On December 4, 2018 Joseph Prince was also indicted on 3 counts of

 Title 18 U.S.C. §1956(a)(1)(B)(i) (Laundering of monetary instruments). The indictment

 alleges that Prince conducted transactions using proceeds of specified unlawful

 activities, that is soliciting and receiving gratuities in violation of Title 18 U.S.C.

 §201(c)(1)(B), designed to conceal and disguise the source, ownership, and control of

 those proceeds.



                                                43
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 44 of 111




       69.    The investigation of Prince and others associated with the scheme is

 ongoing.

                               VII.   FLOW OF FUNDS

 Advantage Home Health Agency, LLC

       a. Defendant $68,145.34 seized from Advantage Bellco Account #2910

       70.    Flavia Nalunga opened Bellco Credit Union business checking account

 #599362910 (Advantage Bellco account #2910) in the name of Advantage Home Health

 Agency on August 7, 2017. Nalunga is the sole signor on the account.

       71.    From September 11, 2017 to February 22, 2018, the only significant

 source of funds to Advantage Bellco account #2910 were deposits from the U.S.

 Treasury in the amount of $3,159,671. These U.S. Treasury checks represent

 reimbursement for the VA SB health care benefits program.

       72.    From August 7, 2017 to March 21, 2018, significant uses of funds from

 Advantage Bellco account #2910 were caregiver payments of approximately $670,676;

 wire transfer and cashier’s check payable to Nalunga totaling $210,000; payments to

 the Colorado Department of Revenue, totaling approximately $99,534; payments to

 Joseph and Flavia Prince JP Morgan Chase (JPMC) account #635479809 of

 approximately $78,600; $50,000 to Flavia SEP IRA account #4000751438 at American

 Funds (Capital Bank and Trust); $50,000 to Prince SEP IRA account at Jackson

 National Life Co. account #1020955836; and one wire to the U.S. Treasury of $34,935.

       73.    On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in defendant Advantage Bellco account #2910 and seized $37,905.34.



                                           44
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 45 of 111




       74.     On June 28, 2018, Bellco informed investigators that additional U.S.

 Treasury funds were deposited into the account subsequent to the seizure warrants

 executed by the FBI. On July 2, 2018, law enforcement executed a second seizure

 warrant against Advantage Bellco account #2910 and seized $30,240.00.

       75.     In total, $68,145.34 was seized from defendant Advantage Bellco account

 #2910.

          b. Defendant $1,285,623.35 held in Bellco Credit Union Bank Account
             #599517901 in the name of Advantage Home Health Agency LLC

       76.     Flavia Nalunga opened Bellco business checking account #599517901

 (Advantage Bellco account #7901) in the name of Advantage Home Health Agency on

 September 12, 2017. Nalunga is the sole signor on the account.

       77.     From September 14, 2017 to February 24, 2018, the only significant

 source of funds to Advantage Bellco account #7901 were account transfers from

 Advantage Bellco account #2910, totaling approximately $1,964,685.

       78.     From September 12, 2017 to February 28, 2018, significant uses of funds

 from Advantage Bellco account 7901 were payments to Prince JPMC account #9809 of

 approximately $225,044; a cashier’s check payable to Nalunga of $55,000; and one

 cashier’s check payable to the Divine Victory Apostic Mission of $20,000.

       79.     On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Advantage Bellco account #7901 and seized $1,285,623.35.

          c. Defendant $10,008.31 held in Bellco Credit Union Bank Account
             #599965977 in the name of Elijah Prince.




                                            45
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 46 of 111




       80.     Flavia Nalunga Prince opened Bellco savings account #599965977 (Elijah

 Prince Bellco account #5977) in the name of Elijah Prince on December 29, 2017.

 Flavia Nalunga Prince and Elijah Prince are the sole signors on the account.

       81.     On January 11, 2018, Elijah Prince Bellco account #5977 received a

 $10,000 deposit from Advantage Bellco account #2910. Between January 11, 2018,

 and February 28, 2018, interest of $8.31 accrued on the account bringing the account

 balance to $10,008.31. This deposit was the only significant source of funds to the

 account.

       82.     On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Elijah Prince Bellco account #5977 and seized $10,008.31.

        d. Defendant $10,008.30 in Bellco Credit Union Bank Account #599965928
             in the name of Elisha Prince

       83.     Flavia Nalunga Prince opened Bellco savings account #599965928

 (Elisha Prince Bellco account #5928) in the name of Elisha Prince on December 29,

 2017. Flavia Nalunga Prince and Elisha Prince are the sole signors on the account.

       84.     On January 11, 2018, Elisha Prince Bellco account #5928 received a

 $10,000 deposit from Advantage Bellco account #2910. Between January 11, 2018,

 and February 28, 2018, interest of $8.30 accrued on the account bringing the total to

 $10,008.30. This deposit was the only significant source of funds to the account.

       85.     On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Elisha Prince Bellco account #5928 and seized $10,008.30.

        e. Defendant $210,064.42 seized from Prince JP Morgan Chase account
             #9809.




                                            46
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 47 of 111




           86.     Joseph Prince opened JP Morgan Chase (JPMC) account #635479809

 (Prince JPMC account #9809) in the name of Joseph and Flavia Prince on June 27,

 2007. Prince and Flavia are the sole signors on the account.

           87.     From December 29, 2017 to March 19, 2018, Prince JPMC account #9809

 received payments from Advantage Bellco bank accounts, totaling approximately

 $303,644. These payments included $225,044 from Advantage Bellco account #7901

 and $78,600 from Advantage Bellco account #2910.

           88.     On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Prince JPMC account #9809 and seized $6,440.42.

           89.     Prior to the execution of the June 22, 2018, warrant, approximately

 $197,000.00 was transferred to a corresponding JP Morgan Chase savings account.

           90.     After account #9809 was liquidated pursuant to the warrant, approximately

 $197,000.00 was transferred back to JP Morgan Chase account #9809.

           91.     On June 29, 2018, law enforcement executed a second seizure warrant

 for Prince JPMC account #9809 and seized $203,624.00.

           92.     In total, law enforcement seized $210,064.42 from Prince JPMC #9809.

           f.    Defendant $45,144.07 seized from Jackson National Life Company life
                 insurance policy #1020952900 in the name of Joseph Prince

           93.     Joseph Prince opened Jackson National Life Company (Jackson) life

 insurance policy account #1020952900 (Prince Jackson account #2900) on January 11,

 2018. Prince is the sole owner of the policy. Flavia Nalunga is the beneficiary of the

 policy.

           94.     On January 25, 2018, Prince funded Prince Jackson policy #2900 with

 personal check #2608 from Prince JPMC account #9809 in the amount of $50,000. On

                                                47
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 48 of 111




 January 24, 2018, Prince JPMC account #9809 was funded with a cashier’s check in

 the amount of $225,043.81 from Advantage Bellco account #7901.

           95.     This deposit to Prince Jackson account #2900 was the only source of

 funds to the policy.

           96.     On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Prince Jackson account #2900 and seized $45,144.07.

           g. Defendant $45,279.02 seized from Jackson National Life Company life
                 insurance policy #1020964665 in the name of Flavia Nalunga

           97.     Flavia Nalunga opened Jackson National Life Company (Jackson) life

 insurance policy account #1020964665 (Nalunga Jackson account #4665) on January

 15, 2018. Flavia is the sole owner of the policy. Joseph Prince is the beneficiary of the

 policy.

           98.     On January 26, 2018, Prince funded Flavia Jackson account #4665 with

 personal check #2609 from Prince JPMC account #9809 in the amount of $50,000. On

 January 24, 2018, Prince JPMC account #9809 was funded with a cashier’s check in

 the amount of $225,043.81 from Advantage Bellco account #7901.

           99.     This deposit to Nalunga Jackson account #4665 was the only source of

 funds to the policy.

           100.    On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Nalunga Jackson account #4665 and seized $45,279.02.

           h. Defendant $42,351.34 held in American Funds SEP IRA account
                 #4000751438 in the name of Flavia Nalunga




                                               48
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 49 of 111




       101.   Flavia Nalunga opened American Funds (AF) SEP IRA account

 #4000751438 (Nalunga AF account #1438) on January 11, 2018. Nalunga is the sole

 signor on the account. Joseph Prince is the beneficiary on the account.

       102.   The sole source of funds to Nalunga AF account #1438 were deposits

 totaling $50,000 from Advantage Bellco account #2910. On January 24, 2018, the

 account was funded with a $25,000 check from Advantage Bellco account #2910. On

 March 22, 2018, the account was funded with a $25,000 check from Advantage Bellco

 account #2910.

       103.   On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Nalunga AF account #1438 and seized $42,351.34.

       i.     Defendant $55,889.35 seized from Scholar's Choice Plan #5287
       104.   On or about December 27, 2018, a Scholar's Choice 529 plan was opened

 in the name of Elisha Prince. The account was funded with $28,000.00 from defendant

 Prince JPMC account #9809. In March 2018, an additional transfer in the amount of

 $28,000.00 was deposited from Prince JPMC account #9809. There are no additional

 sources of funds for the account.

       105.   On July 2, 2018, law enforcement executed a seizure warrant for the

 funds held in Scholar’s Choice Plan #5287 and seized $55,889.35.

       j.     Defendant $55,715.15 seized from Scholar's Choice Plan #5286.

       106.   On or about December 27, 2018, a Scholar's Choice 529 plan was opened

 in the name of Elijah Prince. The account was funded with $28,000.00 from defendant

 Prince JPMC account #9809. In March 2018, an additional transfer in the amount of



                                            49
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 50 of 111




 $28,000.00 was deposited from Prince JPMC account #9809. There are no additional

 sources of funds for the account.

       107.   On July 2, 2018, law enforcement executed a seizure warrant for the

 funds held in Scholar’s Choice Plan #5286 and seized $55,715.15.

       k.     Defendant $45,387.81 seized from Allianz Life Insurance Company
              account #9790
       108.   On January 22, 2018, Joseph Prince opened a non-qualified annuity with

 Allianz Life Insurance Company with check #2610 issued from Prince JPMC account

 #9809 in the amount of $50,000.00.

       109.   On July 2, 2018, law enforcement executed a seizure warrant for the

 funds held in Allianz account #9790 and seized $45,387.81.

       l.     Defendant $45,602.18 seized from Allianz Life Insurance Company
              account #2172

       110.   On January 24, 2018, Flavia Prince opened a non-qualified annuity with

 Allianz Life Insurance Company with check #2611 issued from defendant Prince JPMC

 account #9809 in the amount of $50,000.00.

       111.   On July 2, 2018, law enforcement executed a seizure warrant for the

 funds held in Allianz account #2172 and seized $45,602.18.

       Accounts Related to Joseph Prince

        m.    Defendant $2,110.72 seized from Crosswalk Academy Bank Account
              #1088

       112.   Joseph Prince opened Academy business checking account

 #9200701088 (Crosswalk Academy account #1088) in the name of Crosswalk




                                          50
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 51 of 111




 Consulting, LLC on November 11, 2017. Joseph Prince is the sole signor on the

 account.

         113.   Crosswalk Consulting, LLC (Crosswalk) is a Colorado limited liability

 corporation incorporated on November 6, 2017. The registered agent is Joseph Prince.

         114.   From December 5, 2017 to March 5, 2018, the significant sources of funds

 to Crosswalk Academy account #1088 were transfers and deposits from Legacy

 account #1094 (identified below) ($279,444), and deposits from Gracewood (identified

 below) ($10,417), totaling approximately $289,861.

         115.   Additionally, account transfers and wires, totaling $104,800, were sent

 from Crosswalk Academy account #1088 to the following individuals and businesses:

 Joseph Prince $70,000; Peter Prince $13,000; Timothy St Cyr $12,000; and Ghazi

 Marketing $9,800. Wires payable to St Cyr and Ghazi Marketing were deposited to

 bank accounts in Trinidad and Tobago.

         116.   On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Crosswalk Academy account #1088 and seized $2,110.72.

         n.     Defendant $2,467.83 seized from Crosswalk Academy Bank Account
                #7245

         117.   Joseph Prince opened Academy business savings account #9300587245

 (Crosswalk Academy account #7245) in the name of Crosswalk Consulting, LLC on

 November 6, 2017. Joseph Prince is the sole signor on the account.

         118.   The only source of funds to Crosswalk Academy account #7245 were

 received from Crosswalk Academy account #1088, totaling $29,000.00, on December 6,

 2017.


                                             51
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 52 of 111




       119.   From December 6, 2017 to March 25, 2018, the only significant uses of

 funds in Crosswalk Academy account #7245 were a $10,000 check payable to Joseph

 Prince and a $10,000 check payable to Peter Prince.

       120.   On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in defendant Crosswalk Academy account #7245 and seized $2,467.83.

        o.    Defendant 2011 Toyota Sienna XLE, VIN #5TDYK3DC2BS037859

       121.   On March 11, 2016, Joseph Prince purchased the 2011 Toyota Sienna.

       122.   From January 18, 2018 to January 26, 2018, six payments were made on

 the car loan held by Exeter Finance, totaling $16,350. The payments were made from

 Crosswalk Academy account #1088.

       123.   The 2011 Toyota Sienna is registered to Joseph Prince at 5877 South

 Duquesne Court, Aurora, Colorado.

       p.     Defendant $263,262.00 seized from Crosswalk JPMC Account #7280

       124.   Joseph Prince opened JPMC business checking account #936007280

 (Crosswalk JPMC account #7280) in the name of Crosswalk Consulting on January 19,

 2018. Joseph Prince is the sole signor on the account.

       125.   From February 2, 2018 to March 9, 2018, Crosswalk JPMC account

 #7280 received $313,262 in kickback payments. These payments include kickbacks

 from Legacy Academy account #1094 of approximately $264,705.00 and Gracewood

 PSCU account #9100701809 of approximately $48,557.00.

       126.   On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Crosswalk JPMC account #7280 and seized $263,262.00.


                                           52
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 53 of 111




       q.       Defendant $88,737.41 seized from Prince Jackson Account #5836

       127.     Joseph Prince opened Jackson National Life Company (Jackson) life

 insurance policy account #1020955836 (Prince Jackson account #5836) on January 11,

 2018. Prince is the sole owner of the account. Flavia Nalunga is the beneficiary of the

 account.

       128.     On January 25, 2018, Prince funded Prince Jackson account #5836 with

 personal check #2016 from Advantage Bellco account #2910 in the amount of

 $50,000.00.

       129.     On March 20, 2018, Prince Jackson account #5836 received a deposit

 from Crosswalk JPMC account #7280 with check #3006 in the amount of $50,000.00.

       130.     These deposits were the only source of funds to the policy.

       131.     On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Prince Jackson account #5836 and seized $88,737.41.

       r.       All funds held in JP Morgan Chase account #936007280 in the name
                of Crosswalk Consulting
       132.     Joseph Prince opened JP Morgan Chase (JPMC) account #936007280

 (Crosswalk JPMC account #7280) on January 19, 2018. Prince is the sole signor on

 the account.

       133.     From January 25, 2018 to June 19, 2018, Crosswalk JPMC account

 #7280 received $1,236,916 in kickback payments. These payments include kickbacks

 from Gracewood GB account #5684 (identified below) of approximately $455,198;

 Legacy JPMC account #2795 of approximately $441,965; Legacy Academy account

 #1094 of approximately $285,796; and Gracewood PSCU account #9100701809

 (identified below) of approximately $53,956.

                                             53
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 54 of 111




        134.   On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Crosswalk JPMC account #7280 and seized $263,262.00.

        135.   On June 25, 2018, $263,262.00 was transferred from JPMC account

 #3636820079 in the name of Crosswalk Consulting (Crosswalk JPMC account #0079)

 to Crosswalk JPMC account #7280. The transfer was the result of JPMC automatic

 anti-overdraft protection.

        136.   From April 3, 2018 to June 4, 2018, the only significant source of funds to

 Crosswalk JPMC account #0079 were 3 online account transfers from Crosswalk JPMC

 account #7280, totaling $800,000.00.

        s.     All funds held in JPMC account #3636820079 in the name of
               Crosswalk Consulting
        137.   Joseph Prince opened JPMC account #3636820079 (Crosswalk JPMC

 account #0079) on January 19, 2018. Prince is the sole signor on the account.

        138.   From April 3, 2018 to June 4, 2018, the only significant source of funds to

 Crosswalk JPMC account #0079 were 3 online account transfers from Crosswalk JPMC

 account #7280, totaling $800,000.00.

        139.   From April 17, 2018 to August 8, 2018, the most significant use of funds

 were online transfers to other accounts controlled by Prince, including eight transfers to

 Crosswalk JPMC account #7280, totaling $556,380 and one transfer to Prince JPMC

 account #3596.

        t.     All funds held in JPMC account #591953596 in the name of Joseph
               and Flavia Prince




                                             54
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 55 of 111




       140.   Joseph Prince opened JPMC account #591953596 (Prince JPMC account

 #3596) on May 9, 2014. On March 19, 2018, Flavia Prince was added as a signor on

 the account. Prince and Flavia are the sole signors on the account.

       141.   From December 29, 2017 to July 16, 2018, the only significant source of

 funds to Prince JPMC account #3596 were online account transfers from other accounts

 controlled by Prince, totaling approximately $41,975.00. These online account transfers

 include one transfer from Crosswalk JPMC account #0079, totaling $24,000.00; 17

 transfers from Crosswalk JPMC account #9809, totaling $15,750.00; and one transfer

 from Prince JPMC account #9504, totaling $2,225.00.

       u.     All funds held in JPMC account #634799504 in the name of Joseph
              and Flavia Prince

       142.   Joseph Prince opened JPMC account #634799504 (Prince JPMC account

 #9504) on June 27, 2007. On March 19, 2018, Flavia Prince was added as a signor on

 the account. Prince and Flavia are the sole signors on the account.

       143.   From July 5, 2018 to August 8, 2018, the only significant source of funds

 to Prince JPMC account #9504 were three online account transfer from Crosswalk

 JPMC account #0079, totaling $121,000.00.

       144.   From July 9, 2018 to August 31, 2018, significant uses of funds in Prince

 JPMC account #9504 were home improvements, totaling approximately $43,992.00,

 and cash withdrawals totaling approximately $25,000.

       v.     Real Property located at 5877 S. Duquesne Court, Aurora, Colorado

       145.   On April 11, 2014, Joseph Prince and Flavia Nalunga purchased real

 property located at 5877 S. Duquesne Court, Aurora, Colorado for $345,000.00. At the


                                           55
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 56 of 111




 time of purchase, Joseph Prince and Flavia Nalunga obtained a mortgage with Veterans

 United Home Loans for approximately $342,202.00. On September 26, 2016, the

 Princes re-financed this mortgage with Pacific Union Financial, LLC for a loan amount of

 approximately $324,242.00.

       146.   From January 4, 2017 to August 1, 2018, Joseph C. Prince and Flavia N.

 Prince paid the monthly mortgage from JP Morgan Chase account #3596, for a total

 amount of $38,516.42. As set forth above, JP Morgan Chase account #3596 had

 received $41,975.00 in fraudulent proceeds and kickbacks from December 27, 2017 to

 July 16, 2018.

       147.   In addition, Joseph C. Prince and Flavia N. Prince did substantial

 upgrades and remodeling to the real property located at 5877 S. Duquesne Court,

 Aurora, Colorado.

       148.   Specifically, on March 27, 2018, Advantage Home Health Agency paid

 $24,326.00 for HVAC equipment from Bellco Credit Union account #2910, which had

 previously received over $3,719,271.00 in fraud proceeds.

       149.   The Princes also recently remodeled their basement. In July and August

 2018, the Princes paid $43,889.22 from JP Morgan Chase account #9504 to BIC

 construction for their basement. Prior to the transfers, JP Morgan Chase account

 #9504 had received approximately $121,000.00 in fraud proceeds.

       150.   The Princes also spent another $4,279.09 in home remodeling expenses

 with funds derived from their scheme.

       151.   In total, the Princes have spent approximately $72,494.31 on remodeling

 the residence located at 5877 S. Duquesne Court, Aurora, Colorado.



                                           56
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 57 of 111




       w.     All funds held in Betterment Wealth Builder Account
              #268011226640922 in the name of Joseph C. Prince
       152.   Joseph Prince opened Betterment Wealth Builder (Betterment) account

 #268011226640922 (Prince Betterment account #0922) on October 14, 2015. Prince is

 the sole signor on the account.

       153.   On May 17, 2018 and June 6, 2018, Prince funded Prince Betterment

 account #0922 with transfers in the amount of $5,000 and $8,000 respectively from

 Crosswalk JPMC account #7280.

       154.   As stated above, from January 25, 2018 to June 19, 2018, the only

 significant source of funds to Crosswalk JPMC account #7280 were kickback payments

 of approximately $1,236,916.

       155.   As of October 8, 2018, the balance in Prince Betterment account #0922

 was in the amount of $12,845.38.

 Genesis Home Health Agency, LLC

       x.     Defendant $25,714.83 seized from Bellco Credit Union Bank Account
              #598869741 in the name of Genesis Home Health Agency

       156.   Andrew Ssekajja opened Bellco business checking account #598869741

 (Genesis Bellco #9741) in the name of Genesis Home Health Agency on April 25, 2017.

 Andrew Ssekajja is the sole signor on the account.

       157.   From June 21, 2017 to June 14, 2018, the only significant source of funds

 to Genesis Bellco account #9741 were deposits from the U.S. Treasury of

 approximately $3,182,263. These U.S. Treasury checks represent reimbursement for

 the VA SB health care benefits program.



                                           57
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 58 of 111




       158.   From April 25, 2017 to June 14, 2018, significant uses of funds in Genesis

 Bellco account #9741 were payments to the Internal Revenue Service of approximately

 $855,763; payments to caregivers of approximately $396,868; payments to the

 Colorado Department of Revenue of approximately $104,807; cash withdrawals of

 approximately $46,999; and one check payable to Flavia Nalunga of $12,883. Funds

 from this account were also transferred to multiple other accounts held by Ssekajja at

 Bellco Credit Union.

       159.   On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Genesis Bellco #9741 and seized $25,714.83.

        y.    Defendant $347.59 seized from Bellco Credit Union Bank Account
              #587239989 in the name of Andrew Ssekajja

       160.   Andrew Ssekajja opened Bellco checking account #587239989 (Ssekajja

 Bellco account #9989) on May 10, 2008. Andrew Ssekajja is the sole signor on the

 account.

       161.   From July 10, 2017 to June 14, 2018, the only significant source of funds

 to Ssekajja Bellco account #9989 were account transfers from other bank accounts held

 by Ssekajja, totaling $4,093,906. Account transfers to Ssekajja Bellco account #9989

 were as follows: Genesis Bellco account #9741 of $1,976,216; Ssekajja Bellco account

 #588743187 of $1,783,065; Ssekajja Bellco account #58592400 of $225,225; and

 Genesis Bellco account #59985444 of $109,400. All of these transfers were comprised

 of funds that were sourced from the U.S. Treasury for the VA SB health care benefits

 program.




                                            58
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 59 of 111




       162.   From July 10, 2017 to June 14, 2018, significant uses of funds from

 Ssekajja Bellco account #9989 were student loan payments of approximately $113,288;

 car purchase of approximately $37,330; and cash withdrawals of approximately

 $11,376.

       163.   On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Ssekajja Bellco account #9989 and seized $347.59.

       z.     Defendant $1,513,635.01 seized from Bellco Credit Union Bank
              Account #59985444 in the name of Genesis Home Health Agency

       164.   Andrew Ssekajja opened Bellco business savings account #59985444

 (Genesis Bellco account #5444) in the name of Genesis Home Health Agency on

 November 28, 2017. Andrew Ssekajja is the sole signor on the account.

       165.   From November 28, 2017 to June 14, 2018, the only significant source of

 funds to Genesis Bellco account #5444 were account transfers from Genesis Bellco

 account #9741 ($822,971) and Ssekajja Bellco account #9989 ($1,776,064), totaling

 approximately $2,599,035.

       166.   On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Genesis Bellco account #5444 and seized $1,513,635.01.

       aa.    Defendant $25,934.80 seized from Bellco Credit Union Bank Account
              #588743187 in the name of Andrew Ssekajja

       167.   Andrew Ssekajja opened Bellco savings account #588743187 (Ssekajja

 Bellco account #3187) on July 1, 2009. Andrew Ssekajja is the sole signor on the

 account.




                                           59
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 60 of 111




       168.    From July 11, 2017 to June 14, 2018, the only significant source of funds

 to Ssekajja Bellco account #3187 were account transfers and deposits from other Bellco

 account held by Ssekajja, totaling $1,817,715. These account transfers include transfer

 from Ssekajja Bellco account #9989 ($1,195,025) and Ssekajja Bellco account

 #58592400 ($613,973), which had received fraud proceeds totaling approximately

 $1,808,999.

       169.    On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Ssekajja Bellco account #3187 and seized $25,934.80.

       bb.     Defendant 2018 Honda CR-V, VIN #7FARW2H91JE026845
       170.    On March 30, 2018, Andrew Ssekajja purchase a 2018 Honda CR-V, VIN

 #7FARW2H91JE026845. According to sales documents, the vehicle was purchased in

 the amount of approximately $34,554 with a cashier’s check issued by Bellco Credit

 Union purchased from Ssekajja Bellco account #9989.

       171.    As stated above, prior to the purchase of defendant 2018 Honda CR-V,

 Ssekajja Bellco account #9989 had received $4,017,546 in funds from the U.S.

 Treasury for the Spina Bifida Program.

 Legacy Home Health Care, LLC

       cc.     Defendant $573,887.35 seized from JP Morgan Chase Bank account
               #281852795
       dd.     Defendant $331,298.08 seized from JP Morgan Chase Bank account
               #3663323286
       172.    On May 3, 2018, Roland Vaughn opened JP Morgan Chase checking

 account #281852795 (Legacy JPMC account #2795) and corresponding JP Morgan

 Chase savings account #3663323286 (Legacy JPMC account #3286) in the name of


                                            60
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 61 of 111




 Legacy Home Health Care. Roland Vaughn is the sole signer on both accounts for

 Legacy Home Health Care LLC.

        173.   Beginning May 3, 2018, Vaughn began wiring funds from Academy Bank

 account #1094 to Legacy JPMC account #2795.

        174.   Between May 3, 2018 and May 18, 2018, Vaughn wired approximately

 $798,768.65 from Academy Bank account #1094 to Legacy JPMC Account #2795.

        175.   Prior to these transfers from Academy Bank #1094 to Legacy JPMC

 account #2795, the only significant source of funds to Legacy Academy account #1094

 were deposits from the U.S. Treasury, totaling approximately $1,589,779.00. These

 U.S. Treasury checks represent reimbursement for the VA SB health care benefits

 program.

        176.     Legacy JPMC account #2795 has also been receiving regular payments

 identified as being issued by U.S. Treasury.

        177.   Since May 3, 2018, Vaughn has transferred funds freely between Legacy

 JPMC account #2795 and Legacy JPMC account #3286.

        178.   On June 22, 2018, law enforcement seized $573,887.35 from Legacy

 JPMC account #2795.

        179.   On June 22, 2018, law enforcement seized $331,298.08 from Legacy

 JPMC account #3286.

        ee.    Defendant 2015 Cadillac XTS, VIN # 2G61L5S37F9244682
        180.   On May 19, 2018, Roland Vaughn purchased defendant 2015 Cadillac

 XTS, VIN #2G61L5S37F9244682 in the amount of $16,200.00. According to the State

 of Florida Registration and Title History records, there is no lien on the vehicle.


                                              61
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 62 of 111




       181.      The vehicle is registered to Roland Vaughn's residence at 1340 Gulf

 Boulevard, Apartment 3D, Clearwater Beach, Florida, 33767. The signature card from

 Academy Bank states that Roland Vaughn is the "Owner/President of Legacy Home

 Health, LLC."

       182.      Based on a review of bank records and wage history, Roland Vaughn

 appears to have no other current source of income besides his position at Legacy Home

 Health LLC.

        ff.      Defendant 2003 Chevrolet Corvette, VIN #1G1YY32G435115773

       183.      On December 12, 2017, Roland Vaughn purchased a 2003 Chevrolet

 Corvette, VIN #1G1YY32G435115773 in Florida. The vehicle was purchased in the

 amount $26,037.87 paid with check #203 from Legacy Academy account #1094, which

 had received approximately $1,589,779.00 in fraud proceeds.

 Regional Home Health Care Systems, LLC
        gg.      Defendant $206,575.57 seized from Bank of America Bank Account
                 #334055019012 in the name of Regional Home Health Care Systems,
                 LLC

       184.      Marcelline McCrea opened Bank of America (BOA) business checking

 account #334055019012 (Regional BOA account #9012) in the name of Regional Home

 Health Care Systems, LLC on September 6, 2017. Marcelline McCrea is the sole signor

 on the account.

       185.      From October 10, 2017 to June 29,2018, the only significant source of

 funds to Regional BOA account #9012 received deposits from the U.S. Treasury of




                                              62
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 63 of 111




 approximately $5,800,423. These U.S. Treasury checks represent reimbursement for

 the VA SB health care benefits program.

       186.   From October 10, 2017 to June 29, 2018, significant uses of funds from

 Regional BOA account #9012 include payments to caregivers of approximately

 $631,807; purchase of and upgrades to residence at 445 Kendrick Terrace SW, Atlanta,

 GA of approximately $429,947; payments for federal and state taxes of approximately

 $412,500; Haverty’s and Rooms to Go, totaling approximately $117,315; car loan

 payments and car purchases of approximately $113,537; Clayton Homes $99,227;

 home improvements of approximately $42,447; Sono Bello Plastic Surgery Center of

 $19,800; cash withdrawals of $8,760; and one of $3,930 check payable to Venture

 Homes for the benefit of Joseph and Flavia Prince.

       187.   Additionally, account transfers and wires, totaling $509,709 were sent

 from Regional BOA account #9012 to the following individuals and businesses:

 Khandice McCrea-Smith ($316,117); Peter A. Prince ($42,300); Ronnie Stripling

 ($71,257); Great ExpecTastings Catering ($26,000); Ghazi Marketing ($5,000); Dwayne

 Nunez ($4,675); Lisa Bissoon ($41,933); Chris Michaels ($1,427) and Khadijah McCrea

 ($1,000).

       188.   Khandice McCrea-Smith and Khadijah McCrea are Marcelline McCrea’s

 daughters. Peter A. Prince is Joseph Prince’s brother and Marcelline McCrea’s half-

 brother.

       189.   On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Regional BOA account #9012 and seized $206,575.57.




                                           63
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 64 of 111




       hh.    Defendant $1,491,204.76 seized from Bank of America Bank Account
              #224056082506 in the name of Regional Home Health Care Systems,
              LLC

       190.   Marcelline McCrea opened BOA business savings account

 #224056082506 (Regional BOA account #2506) in the name of Regional Home Health

 Care Systems, LLC January 24, 2018. Marcelline McCrea is the sole signor on the

 account.

       191.   From January 25, 2018 to June 11, 2018, the only significant source of

 funds to Regional BOA account #2506 were account transfers from Regional BOA

 account #9012 of approximately $2,916,000.

       192.   From January 25, 2018 to June 11, 2018, the only significant use of funds

 from Regional BOA account #2506 were the purchase of a house at 4236 Pepperdine

 Drive, Decatur, GA 30034 of approximately $73,975; purchase of a 2017 BMW 330i

 from BMW of South Atlanta for approximately $54,370; and purchase of a 2007

 Transcraft Corp Flatbed Trailer from Triton Trucks and Equipment, for approximately

 $18,749.

       193.   On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Regional BOA account #2506 and seized $1,491,204.76.

       ii.    Defendant $69,539.19 seized from Bank of America Bank Account
              #334055767354 in the name of Regional Home Health Care Systems,
              LLC

       194.   Marcelline McCrea opened BOA business checking account

 #334055767354 (Regional BOA account #7354) in the name of Regional Home Health

 Care Systems, LLC December 13, 2017. Marcelline McCrea is the sole signor on the

 account.

                                           64
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 65 of 111




       195.     From December 13, 2017 to May 31, 2018, the only significant source of

 funds to Regional BOA account #7354 were account transfers from Regional BOA

 account #9012 ($588,617) and BOA account #2506 ($30,000), totaling approximately

 $618,617.

       196.     From December 13, 2017 to May 31, 2018, significant uses of funds from

 Regional BOA account #7354 were payments to VA caregivers of approximately

 $527,356; payments to Lisa Bissoon of $9,000; and payments to Khadijah McCrea of

 approximately $6,940. Payments to Lisa Bissoon were deposited to a bank in Trinidad

 and Tobago.

       197.     On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Regional BOA account #7354 and seized $69,539.19.

       jj.      Defendant Regional Home Healthcare East, LLC BOA Account
                #334056613532
       198.     Marcelline McCrea opened Bank of America (BOA) Accounts

 #334056613532 (Regional East BOA account #3532) on March 28, 2018, in the name

 of Regional Home Healthcare Systems East, LLC. McCrea and Joseph C. Prince are

 the signors on the accounts.

       199.     On June 18, 2018, the only source of funds to Regional East BOA account

 #3532 was transfer from Regional BOA account #9012 of $218,592. At the time of the

 transfer, the only significant source of funds to Regional BOA account #9012 were

 deposits received from the US Treasury, totaling approximately $5,540,090. These US

 Treasury checks represent reimbursement for the Veteran’s Affair Spina Bifida program.

       200.     As of June 30, 2018, balance in Regional East BOA account #3532 was

 $218,694.34.

                                            65
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 66 of 111




       kk.      Defendant Regional Home Healthcare East, LLC BOA Account
                #334047935713
       201.     Marcelline McCrea opened Bank of America (BOA) Accounts

 #334047935713 (Regional East BOA account #5713) on March 28, 2018, in the name

 of Regional Home Healthcare Systems East, LLC. McCrea and Joseph C. Prince are

 the signors on the account.

       202.     From March 28, 2018 to June 19, 2018, the only source of funds to

 Regional East BOA account #5705 were transfers from other Regional and Regional

 East accounts, totaling approximately $368,140. On June 5, 2018, Regional account

 #9012 transferred approximately $271,040 to Regional East account #5713. From May

 23, 2018 to May 31, 2018, Regional East account #5705 transferred approximately

 $97,100 to Regional East account #5713. At the time of the transfer, the only significant

 source of funds to Regional BOA account #9012 were deposits received from the US

 Treasury, totaling approximately $5,166,003. These US Treasury checks represent

 reimbursement for the Veteran’s Affair Spina Bifida program.

       203.     As of June 30, 2018, the balance in Regional East account #5713 was

 $180,108.96.

       ll.      Defendant Regional Home Healthcare East, LLC BOA Account
                #334047935705
       204.     Marcelline McCrea opened Bank of America (BOA) Accounts

 #334047935705 (Regional East BOA account #5705) on March 28, 2018, in the name

 of Regional Home Healthcare Systems East, LLC. McCrea and Joseph C. Prince are

 the signors on the account.

       205.     From March 28, 2018 to June 19, 2018, the only source of funds to

 Regional East BOA account #5705 were transfers from other Regional and Regional

                                            66
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 67 of 111




 East accounts, totaling $127,100. On May 22, 2018, Regional account #2506

 transferred approximately $107,000 to Regional East account #5705. From March 28,

 2018 to June 19, 2018, Regional East account #5713 transferred approximately

 $20,100 to Regional East account #5705. At the time of the transfers, the only source

 of funds to Regional BOA account #2506 were transfers from Regional BOA account

 #9012. The only significant source of funds to Regional BOA account #9012 were

 deposits from deposits received from the US Treasury, totaling approximately

 $4,470,832. These US Treasury checks represent reimbursement for the Veteran’s

 Affair Spina Bifida program.

       206.    As of June 30, 2018, the balance in Regional East account #5705 was

 $29,800.00.

       mm. Defendant $49,606.76 seized from Betterment Brokerage Account
           #268011234824534 in the name of Marcelline McCrea held at Apex
           Clearing
       207.    On June 20, 2018, Marcelline McCrea opened and funded the Betterment

 brokerage account #268011234824534 (defendant Betterment brokerage account

 #4534) with a transfer in the amount of $50,000.00 from Bank of America account

 #9012.

       208.    As stated above, prior to June 20, 2018, the only significant source of

 funds to Regional BOA account #9012 received deposits from the U.S. Treasury of

 approximately $3,287,264.00. These U.S. Treasury checks represent reimbursement

 for the VA SB health care benefits program.

       209.    On July 2, 2018, law enforcement executed a seizure warrant for the

 funds held in defendant Betterment brokerage account #4534 and seized $49,606.76.


                                             67
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 68 of 111




       nn.    Defendant 445 Kendrick Terrace SW, Atlanta, Georgia
       210.   On April 20, 2018, Marcelline and Ronnie Stripling sent a wire transfer in

 the amount of $414,874.68 from Regional BOA account #9012 to BB&T Bank Account

 in the name of McMichael and Gray. These monies were used to purchase defendant

 445 Kendrick Terrace, Atlanta, Georgia, 30331.

       211.   Prior to the purchase of defendant 445 Kendrick Terrace, Atlanta,

 Georgia, 30331, Regional BOA account #9012 had received deposits from the U.S.

 Treasury of approximately $3,287,264.00, which represent reimbursement for the VA

 SB health care benefits program.

       oo.    Defendant $919.18 seized from Bank of America Account
              #898086427686 in the name of Khandice McCrea


       212.   Khandice McCrea opened BOA checking account #898086427686

 (McCrea BOA account #7686) on January 17, 2017. Khandice is the sole signor on the

 account. Khandice lists her occupation as accountant at Regional Home Health

 Agency.

       213.   From October 19, 2017 to June 12, 2018, the only significant source of

 funds to Khandice BOA account #7686 were account transfers and other deposits from

 Regional Health Home Agency BOA accounts, totaling approximately $375,845. These

 deposits include account transfers and payroll credits from Regional BOA account

 #9012 of approximately $317,347.

       214.   From October 19, 2017 to June 12, 2018, significant uses of funds from

 Khandice BOA account #7686 include the purchase of 7207 Demeter Drive of

 approximately $252,350 (see below); Haverty’s $27,753; The Goddard School $19,539;

 Disney Resorts $13,596; and Sono Bello Plastic Surgery Center of $10,800.
                                            68
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 69 of 111




       215.     On June 22, 2018, law enforcement seized $919.18 from McCrea BOA

 #7686.

       pp.      Defendant 7207 Demeter Drive, Atlanta, Georgia

       216.     Khandice McCrea, daughter of Marcelline and Ronnie Stripling, opened

 Bank of America Bank Account 898086427686 (McCrea BOA account #7686) on

 January 1, 2017. She has her employment listed as Accountant for Regional Home

 Health Care Systems. From January 1, 2017 to April 28, 2018, the only significant

 source of funds to McCrea BOA Account #7986 were payments from Regional Home

 Healthcare totaling approximately $316,780.

       217.     On November 8, 2017, Khandice McCrea received a wire transfer in the

 amount of $247,109.75 into McCrea BOA Account #7686 from Regional BOA account

 #9012.

       218.     On November 9, 2017, Khandice McCrea wire transferred $248,350.00

 from McCrea BOA Account #7686 to O’Kelley and Sorohan, Attorneys at Law.

       219.     On November 10, 2017, Khandice McCrea purchased a residence at 7207

 Demeter Drive, Atlanta, Georgia 30349.

          qq.   Defendant 2016 Nissan Rogue, VIN #5N1AT2MV9GC737702.

       220.     On February 8, 2018, defendant 2016 Nissan Rogue was purchased via

 $19,625.50 via debit card transaction from Regional BOA account #9012, which has

 received approximately $3,287,264.00 in fraud proceeds as described above. Payment

 was made to AutoNation Nissan, 811 Thornton Rd, Lithia Springs, Georgia.




                                            69
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 70 of 111




        221.   On June 28, 2018, law enforcement seized defendant 2016 Nissan

 Rogue. Defendant 2016 Nissan Rogue was seized from Susan Stripling.

         rr.   Defendant 2017 BMW 330i, VIN #WBA8B9G36HNU56551

        222.   On March 16, 2018, Marcelline Stripling and co-owner Khadijah Jewel

 McCrea purchased a 2017 BMW 330i, VIN #WBA8B9G36HNU56551 via BOA cashier’s

 check in the amount of $54,369.91. The funds used to purchase the cashier’s check

 were from Regional BOA account #2506. According to the Georgia Department of

 Motor Vehicle Title History records, there is no lien on the vehicle.

        223.   The vehicle is registered at the residence of Khadijah McCrea, at 1321

 Lovvorn Road, Carrollton, Georgia 30117.

        224.   ADP Payroll records show Khadijah McCrea receives a biweekly

 paycheck in the approximate amount of $1,592.80. Based on a review of bank records

 and wage history, Khadijah MCrea appears to have no other source of income other

 than a paycheck from Regional Home Health Care Systems and large disbursements

 from Regional Home Health Care Systems.

         ss.   Defendant 2014 Ford F150, VIN # 1FTFW1CF7EKD13069

        225.   On April 14, 2018, Ronnie and Marcelline Stripling purchased a 2014 Ford

 F150, VIN #1FTFW1CF7EKD13069 via BOA cashier’s check in the amount of $33,935.

 The funds used to purchase the cashier’s check were from Regional BOA account

 #9012. According to the Georgia Department of Motor Vehicle Title History records,

 there is no lien on the vehicle. The vehicle is registered to the residence of Marcelline

 and Ronnie Stripling, at 445 Kendrick, Atlanta, Georgia, 30331.



                                              70
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 71 of 111




       226.   Based on a review of bank records and wage history, Marcelline and

 Ronnie Stripling appear to have no other current source of income other than Regional

 Home Health Care Systems, LLC.

        tt.   Defendant $7,770.76 seized from Regions Bank account #0246222464
              in the name of Ronnie Stripling

       227.   Ronnie Stripling opened Regions Bank account #024622464 (Stripling

 Regions account #2464) on February 27, 2017. Ronnie is the sole signor on the

 account.

       228.   From October 27, 2017 to June 25, 2018, Stripling Regions account

 #2464 received 2 wires from Regional North BOA account #5727, totaling $700,000,

 and 17 wire transfers from Regional BOA account #9012, totaling approximately

 $68,256.

       229.   On June 25, 2018, Stripling Regions account #2464 transferred $695,774

 to RAMS Regional account #0609.

       230.   On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Stripling Regions account #2464 and seized $7,770.76.

       uu.  Defendant $116,259.31 seized from Regional Home Healthcare North,
       LLC BOA Account #334056385560
       vv.  Defendant $99,853.91 Regional Home Healthcare North, LLC BOA
       Account #334056385727
       ww. Defendant $33,446.88 Regional Home Healthcare North, LLC BOA
       Account #334056385644
       231.   Marcelline McCrea opened Bank of America (BOA) Accounts

 #334056385560 (Regional North BOA account #5560), #334056385727 (Regional

 North BOA account #5727), and #334056385644 (Regional North BOA account #5644)


                                           71
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 72 of 111




 on March 1, 2018, in the name of Regional Home Healthcare Systems North,

 LLC. McCrea and Peter A. Prince are the signors on the accounts.

       232.   From March 1, 2018 to June 26, 2018, deposits totaling approximately

 $1,391,456 from the US Treasury were made to Regional North BOA Account

 #5560. These deposits are the only significant source of funds to the account.

       233.   Between March 1, 2018 and June 25, 2018, funds were transferred freely

 between Regional BOA Account #5560, Regional BOA Account #5727, and Regional

 BOA Account #5644. These transfers were the only source of funds in Regional BOA

 Account #5727 and Regional BOA Account #5644.

       234.   On June 29, 2018, law enforcement executed a seizure warrant for the

 funds held in defendant Regional BOA Account #5560 and seized $116,259.31.

       235.   On June 29, 2018, law enforcement executed a seizure warrant for the

 funds held in defendant Regional BOA Account #5727 and seized $99,853.91.

       236.   On June 29, 2018, law enforcement executed a seizure warrant for the

 funds held in defendant Regional BOA Account #5644 and seized $33,446.88.

       xx.    Defendant $695,774.00 RAMS and Associates LLC Regions Bank
              Account #0609
       237.   On June 25, 2018, Regions Bank Account #0609 (RAMS Regions Bank

 Account #0609) was opened by Marcelline McCrea and Ronnie Stripling in the name of

 RAMS and Associates, LLC. McCrea and Stripling are the signors on the account.

       238.   On June 25, 2018, two wires, totaling $700,000.00, were executed from

 Regional BOA Account #5727 to Stripling Regions Account #2464. On June 26, 2018,

 an account transfer in the amount of approximately $695,774 was made from Stripling




                                           72
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 73 of 111




 Regions Account #2464 to RAMS Regions Bank Account #0609. This deposit is the

 only source of funds to RAMS Regions Bank Account #0609.

       239.    On June 29, 2018, law enforcement executed a seizure warrant for the

 funds held in RAMS Regions Bank Account #0609 and seized $695,774.00.

       yy.    Defendant 4236 Pepperdine Drive, Decatur, Georgia

       240.   On May 4, 2018, Inter-coastal Land Acquisition and Development, LLC

 (ICLAD) purchased real property located at 4236 Pepperdine Drive, Decatur, Georgia.

 ICLAD is a Colorado Limited Liability Company formed on February 21, 2018 by

 registered agent, Joseph C. Prince.   Articles of Organization listed the following

 ownership structure for ICLAD: Peter A. Prince, President/CEO, 33 1/3% ownership;

 Joseph C. Prince, Vice President/Director of Operations, 33 1/3% ownership; and

 Marcelline S. Stripling, Treasurer/Director of Finance, 33 1/3% ownership.

       241.   On May 4, 2018, Marcelline and Ronnie Stripling sent a wire transfer in

 the amount of $73,976 from Regional BOA account #2506 to BB&T Bank Account in the

 name of The Callaway Law Group. Notes on the wire transfer were “Other 4236

 Pepperdine Drive Decatur// GA 30034.

       242.   Prior to the purchase of defendant 4236 Pepperdine Drive, Regional BOA

 account #2506 had received deposits from Regional BOA account #9012 of

 approximately $1,566,000. Prior to the purchase of the real property, Regional BOA

 account #9012 received deposited from the U.S. Treasury of approximately

 $2,017,707.00, which represent reimbursement for the VA SB health care benefits

 program.

       zz.    Defendant 2007 Transcraft Corp Flatbed Trailer

                                            73
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 74 of 111




        243. On June 11, 2018, Ronnie and Marcelline Stripling purchased a 2007

 Transcraft Corp Aluminum Flatbed 53’x102”, VIN #1TTE4820871082302, via BOA

 cashier’s check in the amount of $18,748.50. The funds used to purchase the cashier’s

 check were from Regional BOA account #2506. The trailer is registered to Ronnie

 Stripling at his residence, at 445 Kendrick, Atlanta, Georgia, 30331.

        244. Prior to the purchase of the trailer, Regional BOA account #2506 received

 transfers of $2,916,000 from Regional BOA account #9012. At that time, the only

 significant source of funds to Regional BOA account #9012 deposits of approximately

 $5,166,003.

 Gracewood Home Health Agency LLC

        aaa. Defendant $259.51 seized from Gracewood Public Service Credit
             Union account 9100701809

        245. Glenn Beach and Catherine Beach opened Gracewood Public Service

 Credit Union (PSCU) Account #9100701809 (Gracewood PSCU account #91-1809) in

 the name of Gracewood Home Health Agency, LLC on November 16, 2017. Glenn and

 Catherine Beach are the sole signors on the account.

        246. From December 22, 2017 to February 1, 2018, Gracewood PSCU account

 #91-1809 received deposits from the US Treasury, totaling approximately $177,216.00.

 These US Treasury checks represent reimbursement for the Veteran’s Affair Spina

 Bifida program.

        247. From December 26, 2018 to June 30, 2018, significant uses on funds from

 Gracewood PSCU account #91-1809 were $64,374 in payments to Crosswalk

 Consulting; transfers to Glenn Beach PSCU account #0100276529 of approximately


                                             74
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 75 of 111




 $44,056; payments to caregivers of approximately $34,164; and transfers to Gracewood

 PSCU account #90-1809 of approximately $28,594.

        248. On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Gracewood PSCU account #91-1809 and seized $259.51.

        bbb. Defendant $2,293.61 seized from Gracewood Public Service Credit
             Union account 9000701809
        249. Glenn Beach and Catherine Beach opened Gracewood PSCU Account

 #9000701809 (Gracewood PSCU #90-1809) in the name of Gracewood Home Health

 Agency, LLC on November 16, 2017. Glenn and Catherine Beach are the sole signors

 on the account.

        250. From December 28, 2017 to June 9, 2018, the only source of funds to

 Gracewood PSCU account #90-1809 were account transfers from Gracewood PSCU

 account #9100701809, totaling approximately $28,594.

        251. From April 20, 2018 to May 21, 2018, the only significant use of funds

 were account transfers to Glenn Beach PSCU account #0100276529, totaling

 approximately $25,000.

        252. On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Gracewood PSCU #90-1809 and seized $2,293.61.

        ccc. Defendant $123,563.08 seized from Gracewood Guaranty Bank
             account 4000825684
        253. Glenn Beach and Catherine Beach opened Guaranty Bank (GB) Account

 #4000825684 (Gracewood GB Account #5684) in the name of Gracewood Home Health

 Agency, LLC on January 23, 2018. Glenn and Catherine Beach are the sole signors on

 the account.


                                           75
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 76 of 111




        254. From February 14, 2018 to June 19, 2018, the only significant source of

 funds to Gracewood GB account #5684 were deposits from the US Treasury, totaling

 approximately $1,264,880. These US Treasury checks represent reimbursement for the

 VA SB health care benefits program.

        255. From February 14, 2018 to June 18, 2018, significant uses of funds from

 Gracewood GB account #5684 were account transfers to accounts held by Joseph

 Prince totaling approximately $455,198; transfers to Glenn Beach GB account

 #4000825668 totaling approximately $271,629; and transfers to Gracewood GB account

 #4000824577 totaling approximately $184,629.

        256. On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Gracewood GB Account #5684 and seized $123,563.08.

        ddd. Defendant $189,862.19 seized from Gracewood Guaranty Bank
             account 4000824577
        257. Glenn Beach and Catherine Beach opened the business checking

 account, GB Account #4000824577 LLC (Gracewood GB account #4577), in the name

 of Gracewood Home Health Agency, LLC on February 16, 2018. Glenn and Catherine

 Beach are the sole signors on the account.

        258. From February 20, 2018 to June 18, 2018, the only sources of funds to

 Gracewood GB account #4577 were account transfers and deposits from Gracewood

 GB account #5684 and Beach GB account #5668, totaling approximately $184,629 and

 $5,233, respectively.

        259. On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Gracewood GB account #4577 and seized $189,862.19.




                                              76
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 77 of 111




        eee. Defendant $99,931.11 seized from Beach Guaranty Bank account
             4000825668

        260. Glenn Beach and Catherine Beach opened GB Account 4000825668

 (Beach GB account #5668) on January 23, 2018. Glenn and Catherine Beach are the

 sole signors on the account.

        261. From January 25, 2018 to May 30 2018, the only source of funds to

 Gracewood GB account #5668 were account transfers and deposits from Gracewood

 GB account #5684, totaling approximately $226,729.

        262. From January 23, 2018 to May 30, 2018, significant uses of funds from

 Gracewood GB account #5668 were payments to Catherine and Glenn Beach PSCU

 line of credit account #0000276529-01, totaling approximately $112,526; payments on

 car loans totaling approximately $14,290; home improvements of $11,800; transfer to

 Beach Betterment account #6345 of $6,500; and transfers to Gracewood GB account

 #4577 of approximately $5,233.

        263. On June 22, 2018, law enforcement executed a seizure warrant for the

 funds held in Beach GB account #5668 and seized $99,931.11.

        fff.   Defendant $6,392.44 seized from Glenn Beach Betterment account
               268011234296345
        264. The source of funds to Glenn Beach Betterment Account

 268011234296345 (Beach Betterment account #6345) was an account transfer from

 Glenn Beach GB account #5668 of $6,500, deposited to the account on approximately

 April 17, 2018.

        265. On July 2, 2018, law enforcement executed a seizure warrant for the

 funds held in Beach Betterment account #6345 and seized $6,392.44.


                                          77
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 78 of 111




 Peter Prince


        ggg. Defendant $4,627.11 seized from Peter Prince USAA account
             202360792
        266. Peter Prince opened USAA Bank Account 202360792 (Peter USAA

 account #0792) on March 30, 2016. Peter is the sole signor on the account.

        267. From October 24, 2017 to May 9, 2018, Peter USAA account #0792

 received deposits from Regional BOA account #9012 of $40,000; Regional BOA

 account #5560 of $28,000; Crosswalk Academy account #1088 of $13,000; and

 Crosswalk Academy account #7245 of $10,000. Total deposits from subject accounts

 were approximately $91,000.

        268. On June 23, 2018, law enforcement executed a seizure warrant for the

 funds held in Peter USAA account #0792 and seized $4,627.11.

                           VERIFICATION OF KRISTEN VAREL

                SPECIAL AGENT. FEDERAL BUREAU OF INVESTIGATION

        I, Special Agent, Kristen Varel, hereby state and aver under the pains and

 penalties of perjury that I have read the foregoing Factual Basis for Forfeiture and that

 the facts and information contained therein are true.




 STATE OF COLORADO                 )
                                    )ss
 COUNTY OF ARAPAHOE                )
       The foregoing was acknowledged before me this l^f^dav of December 2018


 by Kristen Varel, Special Agent, Federal Bureau of Investigation.

                                             78
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 79 of 111




               KRISTINA L KELPi’S
                  Notary Public;
                 State of Colorado
              Notary ID #201 74007488          My Commission Expires:
          Mv Csfnmigsion Expires 02-17-




                                          79
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 80 of 111




                                FIRST CLAIM FOR RELIEF

        233.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        234.   By the foregoing and other acts, defendant $68,145.34 Held in Bellco Credit

 Union Bank account #599362910, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                              SECOND CLAIM FOR RELIEF

        235.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        236.   By the foregoing and other acts, defendant $68,145.34 Held in Bellco Credit

 Union Bank account #599362910, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                               THIRD CLAIM FOR RELIEF

        237.   The Plaintiff repeats and incorporates by reference the paragraphs above

        238.   By the foregoing and other acts, $1,285,623.35 held in Bellco Credit Union

 Bank account #599517901, constitutes proceeds derived from or traceable to violations

 of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore,

 is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                              FOURTH CLAIM FOR RELIEF

        239.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        240.   By the foregoing and other acts, $1,285,623.35 held in Bellco Credit Union

 Bank account #599517901, constitutes property involved in money laundering in violation

 of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States



                                             80
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 81 of 111




 pursuant to 18 U.S.C. § 981(a)(1)(A).

                                FIFTH CLAIM FOR RELIEF

        241.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        242.   By the foregoing and other acts, defendant $10,008.31 held in Bellco Credit

 Union Bank account #599965977, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                                SIXTH CLAIM FOR RELIEF

        243.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        244.   By the foregoing and other acts, defendant $10,008.31 held in Bellco Credit

 Union Bank account #599965977, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                             SEVENTH CLAIM FOR RELIEF

        245.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        246.   By the foregoing and other acts, defendant $10,008.30 held in Bellco Credit

 Union Bank account #599965928, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                               EIGHTH CLAIM FOR RELIEF

        247.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        248.   By the foregoing and other acts, defendant $10,008.30 held in Bellco Credit

 Union Bank account #599965928, constitutes property involved in money laundering in



                                             81
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 82 of 111




 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                                 NINTH CLAIM FOR RELIEF

        249.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        250.   By the foregoing and other acts, defendant $210,064.42 held in Chase Bank

 account #635479809, constitutes proceeds derived from or traceable to violations of 18

 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                                 TENTH CLAIM FOR RELIEF

        251.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        252.   By the foregoing and other acts, defendant $210,064.42 held in Chase Bank

 account #635479809, constitutes property involved in money laundering in violation of 18

 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States pursuant

 to 18 U.S.C. § 981(a)(1)(A).

                             ELEVENTH CLAIM FOR RELIEF

        253.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        254.   By the foregoing and other acts, defendant $45,144.07 held in Jackson

 National Life Insurance account #1020952900, constitutes proceeds derived from or

 traceable to violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-

 7(b), and therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                                TWELFTH CLAIM FOR RELIEF

        255.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        256.   By the foregoing and other acts, defendant $45,144.07 held in Jackson



                                             82
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 83 of 111




 National Life Insurance account #1020952900, constitutes property involved in money

 laundering in violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable

 to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

                            THIRTEENTH CLAIM FOR RELIEF

        257.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        258.   By the foregoing and other acts, defendant $45,279.02 held in Jackson

 National Life Insurance account #1020964665, constitutes proceeds derived from or

 traceable to violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-

 7(b), and therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                           FOURTEENTH CLAIM FOR RELIEF

        259.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        260.   By the foregoing and other acts, defendant $45,279.02 held in Jackson

 National Life Insurance account #1020964665, constitutes property involved in money

 laundering in violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable

 to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

                             FIFTEENTH CLAIM FOR RELIEF

        261.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        262.   By the foregoing and other acts, defendant $42,351.34 held in American

 Funds Bank account #4000751438, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                            SIXTEENTH CLAIM FOR RELIEF

        263.   The Plaintiff repeats and incorporates by reference the paragraphs above.



                                             83
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 84 of 111




       264.   By the foregoing and other acts, defendant $42,351.34 held in American

 Funds Bank account #4000751438, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                          SEVENTEENTH CLAIM FOR RELIEF

       265.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       266.   By the foregoing and other acts, defendant $55,889.35 held in Legg Mason

 Bank account #5000135287, constitutes proceeds derived from or traceable to violations

 of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore,

 is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                           EIGHTEENTH CLAIM FOR RELIEF

       267.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       268.   By the foregoing and other acts, defendant $55,889.35 held in Legg Mason

 Bank account #5000135287, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                            NINTEENTH CLAIM FOR RELIEF

       269.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       270.   By the foregoing and other acts, defendant $55,715.15 held in Legg Mason

 account #5000135286, constitutes proceeds derived from or traceable to violations of 18

 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                            TWENTIETH CLAIM FOR RELIEF



                                             84
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 85 of 111




       271.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       272.   By the foregoing and other acts, defendant $55,715.15 held in Legg Mason

 account #5000135286, constitutes property involved in money laundering in violation of

 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).

                          TWENTY-FIRST CLAIM FOR RELIEF

       273.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       274.   By the foregoing and other acts, defendant $45,387.81 Held in Allianz Bank

 Account #AV001069790, constitutes proceeds derived from or traceable to violations of

 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                        TWENTY-SECOND CLAIM FOR RELIEF

       275.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       276.   By the foregoing and other acts, defendant $45,387.81 Held in Allianz Bank

 Account #AV001069790, constitutes property involved in money laundering in violation

 of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).

                          TWENTY-THIRD CLAIM FOR RELIEF

       277.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       278.   By the foregoing and other acts, defendant $45,602.18 Held in Allianz Bakn

 Account #AV001072172, constitutes proceeds derived from or traceable to violations of

 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).



                                            85
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 86 of 111




                         TWENTY-FOURTH CLAIM FOR RELIEF

       279.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       280.   By the foregoing and other acts, defendant $45,602.18 Held in Allianz Bank

 Account #AV001072172, constitutes property involved in money laundering in violation

 of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).

                          TWENTY-FIFTH CLAIM FOR RELIEF

       281.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       282.   By the foregoing and other acts, defendant $2,110.72 Held in Academy

 Bank Account #9200701088, constitutes proceeds derived from or traceable to violations

 of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore,

 is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                          TWENTY-SIXTH CLAIM FOR RELIEF

       283.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       284.   By the foregoing and other acts, defendant $2,110.72 Held in Academy

 Bank Account #9200701088, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                        TWENTY-SEVENTH CLAIM FOR RELIEF

       285.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       286.   By the foregoing and other acts, defendant $2,467.83 Held in Academy

 Bank Account #9300587245, constitutes proceeds derived from or traceable to violations

 of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore,



                                             86
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 87 of 111




 is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                         TWENTY-EIGHTH CLAIM FOR RELIEF

       287.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       288.   By the foregoing and other acts, defendant $2,467.83 Held in Academy

 Bank Account #9300587245, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                          TWENTY-NINTH CLAIM FOR RELIEF

       289.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       290.   By the foregoing and other acts, defendant 2011 Toyota Sienna XLE, VIN

 5TDYK3DC2BS037859, constitutes proceeds derived from or traceable to violations of

 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                             THIRTIETH CLAIM FOR RELIEF

       291.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       292.   By the foregoing and other acts, defendant 2011 Toyota Sienna XLE, VIN

 5TDYK3DC2BS037859, constitutes property involved in money laundering in violation of

 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).

                           THIRTY-FIRST CLAIM FOR RELIEF

       293.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       294.   By the foregoing and other acts, defendant $263,262.00 Held in Chase

 Bank Account #936007280, constitutes proceeds derived from or traceable to violations



                                             87
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 88 of 111




 of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore,

 is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                         THIRTY-SECOND CLAIM FOR RELIEF

        295.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        296.   By the foregoing and other acts, defendant $263,262.00 Held in Chase

 Bank Account #936007280, constitutes property involved in money laundering in violation

 of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).

                           THIRTY-THIRD CLAIM FOR RELIEF

        297.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        298.   By the foregoing and other acts, defendant $88,737.41 Held in Jackson

 National Life IRA Account #1020955836, constitutes proceeds derived from or traceable

 to violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                          THIRTY-FOURTH CLAIM FOR RELIEF

        299.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        300.   By the foregoing and other acts, defendant $88,737.41 Held in Jackson

 National Life IRA Account #1020955836, constitutes property involved in money

 laundering in violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable

 to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

                           THIRTY-FIFTH CLAIM FOR RELIEF

        301.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        302.   By the foregoing and other acts, defendant $25,714.83 Held in Bellco Credit



                                             88
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 89 of 111




 Union Bank Account #598869741, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                           THIRTY-SIXTH CLAIM FOR RELIEF

        303.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        304.   By the foregoing and other acts, defendant $25,714.83 Held in Bellco Credit

 Union Bank Account #598869741, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                         THIRTY-SEVENTH CLAIM FOR RELIEF

        305.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        306.   By the foregoing and other acts, defendant $347.59 Held in Bellco Credit

 Union Bank Account #587239989, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                          THIRTY-EIGHTH CLAIM FOR RELIEF

        307.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        308.   By the foregoing and other acts, defendant $347.59 Held in Bellco Credit

 Union Bank Account #587239989, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                           THIRTY-NINTH CLAIM FOR RELIEF

        309.   The Plaintiff repeats and incorporates by reference the paragraphs above.



                                             89
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 90 of 111




        310.   By the foregoing and other acts, defendant $1,513,635.01 Held in Bellco

 Credit Union Bank Account #59985444, constitutes proceeds derived from or traceable

 to violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                             FORTIETH CLAIM FOR RELIEF

        311.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        312.   By the foregoing and other acts, defendant $1,513,635.01 Held in Bellco

 Credit Union Bank Account #59985444, constitutes property involved in money

 laundering in violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable

 to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

                           FORTY-FIRST CLAIM FOR RELIEF

        313.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        314.   By the foregoing and other acts, defendant $25,934.80 Held in Bellco Credit

 Union Bank Account #588743187, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                          FORTY-SECOND CLAIM FOR RELIEF

        315.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        316.   By the foregoing and other acts, defendant $25,934.80 Held in Bellco Credit

 Union Bank Account #588743187, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                           FORTY-THIRD CLAIM FOR RELIEF



                                             90
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 91 of 111




       317.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       318.   By the foregoing and other acts, defendant 2018 Honda CR-V, VIN

 7FARW2H91JE026845, constitutes proceeds derived from or traceable to violations of

 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                          FORTY-FOURTH CLAIM FOR RELIEF

       319.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       320.   By the foregoing and other acts, defendant 2018 Honda CR-V, VIN

 7FARW2H91JE026845, constitutes property involved in money laundering in violation of

 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).

                           FORTY-FIFTH CLAIM FOR RELIEF

       321.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       322.   By the foregoing and other acts, defendant $573,887.35 Held in Chase

 Bank Account #281852795, constitutes proceeds derived from or traceable to violations

 of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore,

 is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                           FORTY-SIXTH CLAIM FOR RELIEF

       323.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       324.   By the foregoing and other acts, defendant $573,887.35 Held in Chase

 Bank Account #281852795, constitutes property involved in money laundering in violation

 of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).



                                             91
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 92 of 111




                          FORTY-SEVENTH CLAIM FOR RELIEF

       325.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       326.   By the foregoing and other acts, $331,298.08 Held in Chase Bank Account

 #3663323286, constitutes proceeds derived from or traceable to violations of 18 U.S.C.

 §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is forfeitable

 to the United States pursuant to 18 U.S.C. § 981(C).

                          FORTY-EIGHTH CLAIM FOR RELIEF

       327.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       328.   By the foregoing and other acts, $331,298.08 Held in Chase Bank Account

 #3663323286, constitutes property involved in money laundering in violation of 18 U.S.C.

 §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States pursuant to 18

 U.S.C. § 981(a)(1)(A).

                           FORTY-NINTH CLAIM FOR RELIEF

       329.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       330.   By    the   foregoing   and   other   acts,   2015    Cadillac   XTS,   VIN

 2G61L5S37F9244682, constitutes proceeds derived from or traceable to violations of 18

 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                             FIFTIETH CLAIM FOR RELIEF

       331.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       332.   By    the   foregoing   and   other   acts,   2015    Cadillac   XTS,   VIN

 2G61L5S37F9244682, constitutes property involved in money laundering in violation of

 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States



                                            92
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 93 of 111




 pursuant to 18 U.S.C. § 981(a)(1)(A).

                            FIFTY-FIRST CLAIM FOR RELIEF

       333.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       334.   By the foregoing and other acts, 2003 Chevrolet Corvette, VIN

 1G1YY32G435115773, constitutes proceeds derived from or traceable to violations of 18

 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                             FIFTY-SECOND CLAIM FOR RELIEF

       335.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       336.   By the foregoing and other acts, 2003 Chevrolet Corvette, VIN

 1G1YY32G435115773, constitutes property involved in money laundering in violation of

 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).

                           FIFTY-THIRD CLAIM FOR RELIEF

       337.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       338.   By the foregoing and other acts, $206,575.57 Held in Bank of America

 Account #334055019012, constitutes proceeds derived from or traceable to violations of

 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                              FIFTY-FOURTH CLAIM FOR RELIEF

       339.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       340.   By the foregoing and other acts, $206,575.57 Held in Bank of America

 Account #334055019012, constitutes property involved in money laundering in violation



                                            93
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 94 of 111




 of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).

                            FIFTY-FIFTH CLAIM FOR RELIEF

        341.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        342.   By the foregoing and other acts, defendant $1,491,204.76 Held in Bank of

 America Account #224056082506, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                           FIFTHY-SIXTH CLAIM FOR RELIEF

        343.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        344.    By the foregoing and other acts, defendant $1,491,204.76 Held in Bank of

 America Account #224056082506, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                         FIFTHY-SEVENTH CLAIM FOR RELIEF

        345.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        346.   By the foregoing and other acts, defendant $69,539.19 Held in Bank of

 America Account #334055767354, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                                FIFTY-EIGHTH CLAIM FOR RELIEF

        347.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        348.   By the foregoing and other acts, defendant $69,539.19 Held in Bank of



                                             94
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 95 of 111




 America Account #334055767354, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                            FIFTY-NINTH CLAIM FOR RELIEF

        349.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        350.   By the foregoing and other acts, defendant $49,606.76 Held in Betterment

 Bank Account #268011234824534, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                                 SIXTIETH CLAIM FOR RELIEF

        351.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        352.   By the foregoing and other acts, defendant $49,606.76 Held in Betterment

 Bank Account #268011234824534, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                            SIXTY-FIRST CLAIM FOR RELIEF

        353.   The Plaintiff repeats and incorporates by reference the paragraphs above.

        354.   By the foregoing and other acts, defendant 445 Kendrick Terrace SW,

 Atlanta, GA, constitutes proceeds derived from or traceable to violations of 18 U.S.C. §§

 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is forfeitable to

 the United States pursuant to 18 U.S.C. § 981(C).

                              SIXTY-SECOND CLAIM FOR RELIEF

        355.   The Plaintiff repeats and incorporates by reference the paragraphs above.



                                             95
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 96 of 111




       356.   By the foregoing and other acts, defendant 445 Kendrick Terrace SW,

 Atlanta, GA, constitutes property involved in money laundering in violation of 18 U.S.C.

 §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States pursuant to 18

 U.S.C. § 981(a)(1)(A).

                           SIXTY-THIRD CLAIM FOR RELIEF

       357.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       358.   By the foregoing and other acts, defendant $919.18 Held in Bank of America

 Account #898086427686, constitutes proceeds derived from or traceable to violations of

 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                             SIXTY-FOURTH CLAIM FOR RELIEF

       359.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       360.   By the foregoing and other acts, defendant $919.18 Held in Bank of America

 Account #898086427686, constitutes property involved in money laundering in violation

 of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).

                            SIXTY-FIFTH CLAIM FOR RELIEF

       361.   The Plaintiff repeats and incorporates by reference the paragraphs above.

       362.   By the foregoing and other acts, defendant 7207 Demeter Drive, Atlanta,

 GA, constitutes proceeds derived from or traceable to violations of 18 U.S.C. §§ 201, 208,

 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(C).

                           SIXTY-SIXTH CLAIM FOR RELIEF



                                            96
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 97 of 111




       363.      The plaintiff repeats and incorporates by reference the paragraphs above.

       364.      By the foregoing and other acts, defendant 7207 Demeter Drive, Atlanta,

 GA, constitutes property involved in money laundering in violation of 18 U.S.C. §§ 1956(a)

 and/or 1957, and therefore, is forfeitable to the United States pursuant to 18 U.S.C. §

 981(a)(1)(A).

                           SIXTY-SEVENTH CLAIM FOR RELIEF

       365.      The plaintiff repeats and incorporates by reference the paragraphs above.

       366.      By the foregoing and other acts, defendant 2016 Nissan Rogue, VIN

 5N1AT2MV9GC737702, constitutes proceeds derived from or traceable to violations of

 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                            SIXTY-EIGHTH CLAIM FOR RELIEF

       367.      The plaintiff repeats and incorporates by reference the paragraphs above.

       368.      By the foregoing and other acts, defendant 2016 Nissan Rogue, VIN

 5N1AT2MV9GC737702, constitutes property involved in money laundering in violation of

 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).

                             SIXTY-NINTH CLAIM FOR RELIEF

       369.      The plaintiff repeats and incorporates by reference the paragraphs above.

       370.      By the foregoing and other acts, defendant 2017 BMW 330i, VIN

 WBA8B9G36HNU56551, constitutes proceeds derived from or traceable to violations of

 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).



                                              97
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 98 of 111




                           SEVENTIETH CLAIM FOR RELIEF

       371.   The plaintiff repeats and incorporates by reference the paragraphs above.

       372.   By the foregoing and other acts, defendant 2017 BMW 330i, VIN

 WBA8B9G36HNU56551, constitutes property involved in money laundering in violation

 of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).

                         SEVENTY-FIRST CLAIM FOR RELIEF

       373.   The plaintiff repeats and incorporates by reference the paragraphs above.

       374.   By the foregoing and other acts, defendant 2014 Ford F150, VIN

 1FTFW1CF7EKD13069, constitutes proceeds derived from or traceable to violations of

 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                        SEVENTY-SECOND CLAIM FOR RELIEF

       375.   The plaintiff repeats and incorporates by reference the paragraphs above.

       376.   By the foregoing and other acts, defendant 2014 Ford F150, VIN

 1FTFW1CF7EKD13069, constitutes property involved in money laundering in violation of

 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).

                         SEVENTY-THIRD CLAIM FOR RELIEF

       377.   The plaintiff repeats and incorporates by reference the paragraphs above.

       378.   By the foregoing and other acts, defendant $7,770.76 Held in Regions Bank

 Account #0246222464, constitutes proceeds derived from or traceable to violations of 18

 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is



                                            98
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 99 of 111




 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                        SEVENTY-FOURTH CLAIM FOR RELIEF

        379.   The plaintiff repeats and incorporates by reference the paragraphs above.

        380.   By the foregoing and other acts, defendant $7,770.76 Held in Regions Bank

 Account #0246222464, constitutes property involved in money laundering in violation of

 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).

                          SEVENTY-FIFTH CLAIM FOR RELIEF

        381.   The plaintiff repeats and incorporates by reference the paragraphs above.

        382.   By the foregoing and other acts, defendant $116,259.31 Held in Bank of

 America Account #334056385560, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                          SEVENTY-SIXTH CLAIM FOR RELIEF

        383.   The plaintiff repeats and incorporates by reference the paragraphs above.

        384.   By the foregoing and other acts, defendant $116,259.31 Held in Bank of

 America Account #334056385560, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                        SEVENTY-SEVENTH CLAIM FOR RELIEF

        385.   The plaintiff repeats and incorporates by reference the paragraphs above.

        386.   By the foregoing and other acts, defendant $99,853.91 Held in Bank of

 America Account #334056385727, constitutes proceeds derived from or traceable to



                                             99
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 100 of 111




 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                         SEVENTY-EIGHTH CLAIM FOR RELIEF

        387.   The plaintiff repeats and incorporates by reference the paragraphs above.

        388.   By the foregoing and other acts, defendant $99,853.91 Held in Bank of

 America Account #334056385727, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                          SEVENTY-NINTH CLAIM FOR RELIEF

        389.   The plaintiff repeats and incorporates by reference the paragraphs above.

        390.   By the foregoing and other acts, defendant $33,446.88 Held in Bank of

 America Account #334056385644, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                             EIGHTIETH CLAIM FOR RELIEF

        391.   The plaintiff repeats and incorporates by reference the paragraphs above.

        392.   By the foregoing and other acts, defendant $33,446.88 Held in Bank of

 America Account #334056385644, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                           EIGHTY-FIRST CLAIM FOR RELIEF

        393.   The plaintiff repeats and incorporates by reference the paragraphs above.

        394.   By the foregoing and other acts, defendant $695,774.00 Held in Regions



                                            100
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 101 of 111




 Bank Account #250240609, constitutes proceeds derived from or traceable to violations

 of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore,

 is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                         EIGHTY-SECOND CLAIM FOR RELIEF

       395.   The plaintiff repeats and incorporates by reference the paragraphs above.

       396.   By the foregoing and other acts, defendant $695,774.00 Held in Regions

 Bank Account #250240609, constitutes property involved in money laundering in violation

 of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(a)(1)(A).

                           EIGHTY-THIRD CLAIM FOR RELIEF

       397.   The plaintiff repeats and incorporates by reference the paragraphs above.

       398.   By the foregoing and other acts, defendant 4236 Pepperdine Drive,

 Decatur, Georgia, constitutes proceeds derived from or traceable to violations of 18

 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                         EIGHTY-FOURTH CLAIM FOR RELIEF

       399.   The plaintiff repeats and incorporates by reference the paragraphs above.

       400.   By the foregoing and other acts, defendant 4236 Pepperdine Drive,

 Decatur, Georgia, constitutes property involved in money laundering in violation of 18

 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States pursuant

 to 18 U.S.C. § 981(a)(1)(A).

                           EIGHTY-FIFTH CLAIM FOR RELIEF

       401.   The plaintiff repeats and incorporates by reference the paragraphs above.



                                            101
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 102 of 111




        402.   By the foregoing and other acts, defendant 2007 Transcraft Corp Flatbed

 Trailer 53X102, VIN 1TTE4820871082302, constitutes proceeds derived from or

 traceable to violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-

 7(b), and therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                           EIGHTY-SIXTH CLAIM FOR RELIEF

        403.   The plaintiff repeats and incorporates by reference the paragraphs above.

        404.   By the foregoing and other acts, defendant 2007 Transcraft Corp Flatbed

 Trailer 53X102, VIN 1TTE4820871082302, constitutes property involved in money

 laundering in violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable

 to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

                         EIGHTY-SEVENTH CLAIM FOR RELIEF

        405.   The plaintiff repeats and incorporates by reference the paragraphs above.

        406.   By the foregoing and other acts, defendant $259.51 Held in Public Service

 Credit Union Bank Account #9100701809, constitutes proceeds derived from or traceable

 to violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                          EIGHTY-EIGHTH CLAIM FOR RELIEF

        407.   The plaintiff repeats and incorporates by reference the paragraphs above.

        408.   By the foregoing and other acts, defendant $259.51 Held in Public Service

 Credit Union Bank Account #9100701809, constitutes property involved in money

 laundering in violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable

 to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

                           EIGHTY-NINTH CLAIM FOR RELIEF



                                            102
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 103 of 111




        409.   The plaintiff repeats and incorporates by reference the paragraphs above.

        410.   By the foregoing and other acts, defendant $2,293.61 Held in Public Service

 Credit Union Bank Account #9000701809, constitutes proceeds derived from or traceable

 to violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                             NINETIETH CLAIM FOR RELIEF

        411.   The plaintiff repeats and incorporates by reference the paragraphs above.

        412.   By the foregoing and other acts, defendant $2,293.61 Held in Public Service

 Credit Union Bank Account #9000701809, constitutes property involved in money

 laundering in violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable

 to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

                           NINETY-FIRST CLAIM FOR RELIEF

        413.   The plaintiff repeats and incorporates by reference the paragraphs above.

        414.   By the foregoing and other acts, defendant $123,563.08 Held in Guaranty

 Bank Account #4000825684, constitutes proceeds derived from or traceable to violations

 of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore,

 is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                         NINETY-SECOND CLAIM FOR RELIEF

        415.   The plaintiff repeats and incorporates by reference the paragraphs above.

        416.   By the foregoing and other acts, defendant $123,563.08 Held in Guaranty

 Bank Account #4000825684, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).



                                            103
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 104 of 111




                           NINETY-THIRD CLAIM FOR RELIEF

       417.   The plaintiff repeats and incorporates by reference the paragraphs above.

       418.   By the foregoing and other acts, defendant $189,862.19 Held in Guaranty

 Bank Account #4000824577, constitutes proceeds derived from or traceable to violations

 of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore,

 is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                         NINETY-FOURTH CLAIM FOR RELIEF

       419.   The plaintiff repeats and incorporates by reference the paragraphs above.

       420.   By the foregoing and other acts, defendant $189,862.19 Held in Guaranty

 Bank Account #4000824577, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                           NINETY-FIFTH CLAIM FOR RELIEF

       421.   The plaintiff repeats and incorporates by reference the paragraphs above.

       422.   By the foregoing and other acts, defendant $99,931.11 Held in Guaranty

 Bank Account #4000825668, constitutes proceeds derived from or traceable to violations

 of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore,

 is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                           NINETY-SIXTH CLAIM FOR RELIEF

       423.   The plaintiff repeats and incorporates by reference the paragraphs above.

       424.   By the foregoing and other acts, defendant $99,931.11 Held in Guaranty

 Bank Account #4000825668, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United



                                            104
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 105 of 111




 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                         NINETY-SEVENTH CLAIM FOR RELIEF

        425.   The plaintiff repeats and incorporates by reference the paragraphs above.

        426.   By the foregoing and other acts, defendant $6,392.44 Held in Betterment

 Bank Account #268011234296345, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                          NINETY-EIGHTY CLAIM FOR RELIEF

        427.   The plaintiff repeats and incorporates by reference the paragraphs above.

        428.   By the foregoing and other acts, defendant $6,392.44 Held in Betterment

 Bank Account #268011234296345, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                           NINETY-NINTH CLAIM FOR RELIEF

        429.   The plaintiff repeats and incorporates by reference the paragraphs above.

        430.   By the foregoing and other acts, defendant $4,627.11 Held in USAA Bank

 Account #202360792, constitutes proceeds derived from or traceable to violations of 18

 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                         ONE-HUNDREDTH CLAIM FOR RELIEF

        431.   The plaintiff repeats and incorporates by reference the paragraphs above.

        432.   By the foregoing and other acts, defendant $4,627.11 Held in USAA Bank

 Account #202360792, constitutes property involved in money laundering in violation of 18



                                            105
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 106 of 111




 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States pursuant

 to 18 U.S.C. § 981(a)(1)(A).

                    ONE HUNDRED AND FIRST CLAIM FOR RELIEF

        433.   The plaintiff repeats and incorporates by reference the paragraphs above.

        434.   By the foregoing and other acts, defendant all funds held in JP Morgan

 Chase Bank Account #936007280, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                   ONE HUNDRED AND SEOND CLAIM FOR RELIEF

        435.   The plaintiff repeats and incorporates by reference the paragraphs above.

        436.   By the foregoing and other acts, defendant all funds held in JP Morgan

 Chase Bank Account #936007280, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                    ONE HUNDRED AND THIRD CLAIM FOR RELIEF

        437.   The plaintiff repeats and incorporates by reference the paragraphs above.

        438.   By the foregoing and other acts, defendant all funds held in JP Morgan

 Chase Bank Account #3636820079, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                  ONE HUNDRED AND FOURTH CLAIM FOR RELIEF

        439.   The plaintiff repeats and incorporates by reference the paragraphs above.

        440.   By the foregoing and other acts, defendant all funds held in JP Morgan



                                            106
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 107 of 111




 Chase Bank Account #3636820079, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                    ONE HUNDRED AND FIFTH CLAIM FOR RELIEF

        441.   The plaintiff repeats and incorporates by reference the paragraphs above.

        442.   By the foregoing and other acts, defendant all funds held in JP Morgan

 Chase Bank Account #591953596, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                    ONE HUNDRED AND SIXTH CLAIM FOR RELIEF

        443.   The plaintiff repeats and incorporates by reference the paragraphs above.

        444.   By the foregoing and other acts, defendant all funds held in JP Morgan

 Chase Bank Account #591953596, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                  ONE HUNDRED AND SEVENTH CLAIM FOR RELIEF

        445.   The plaintiff repeats and incorporates by reference the paragraphs above.

        446.   By the foregoing and other acts, defendant all funds held in JP Morgan

 Chase Bank Account #634799504, constitutes proceeds derived from or traceable to

 violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                   ONE HUNDRED AND EIGHTH CLAIM FOR RELIEF

        447.   The plaintiff repeats and incorporates by reference the paragraphs above.



                                            107
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 108 of 111




       448.   By the foregoing and other acts, defendant all funds held in JP Morgan

 Chase Bank Account #634799504, constitutes property involved in money laundering in

 violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(A).

                   ONE HUNDRED AND NINTH CLAIM FOR RELIEF

       449.   The plaintiff repeats and incorporates by reference the paragraphs above.

       450.   By the foregoing and other acts, defendant 5877 S. Duquesne Court,

 Aurora, Colorado, constitutes proceeds derived from or traceable to violations of 18

 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is

 forfeitable to the United States pursuant to 18 U.S.C. § 981(C).

                   ONE HUNDRED AND TENTH CLAIM FOR RELIEF

       451.   The plaintiff repeats and incorporates by reference the paragraphs above.

       452.   By the foregoing and other acts, defendant 5877 S. Duquesne Court,

 Aurora, Colorado, constitutes property involved in money laundering in violation of 18

 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United States pursuant

 to 18 U.S.C. § 981(a)(1)(A).

                 ONE HUNDRED AND ELEVENTH CLAIM FOR RELIEF

       453.   The plaintiff repeats and incorporates by reference the paragraphs above.

       454.   By the foregoing and other acts, defendant Betterment Wealth Builder

 Account #268011226640922, constitutes proceeds derived from or traceable to violations

 of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42 U.S.C. § 1320a-7(b), and therefore,

 is forfeitable to the United States pursuant to 18 U.S.C. § 981(C).




                                            108
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 109 of 111




                  ONE HUNDRED AND TWELFTH CLAIM FOR RELIEF

        455.   The plaintiff repeats and incorporates by reference the paragraphs above.

  By the foregoing and other acts, defendant all funds held in Betterment Wealth Builder

    Account #268011226640922, constitutes property involved in money laundering in

  violation of 18 U.S.C. §§ 1956(a) and/or 1957, and therefore, is forfeitable to the United

                        States pursuant to 18 U.S.C. § 981(a)(1)(A).

                 ONE HUNDRED AND THIRTEENTH CLAIM FOR RELIEF

        456.   The plaintiff repeats and incorporates by reference the paragraphs above.

        457.   By the foregoing and other acts, defendant all funds held in Regional

 Home Healthcare East, LLC Bank of America Account #334056613532, constitutes

 proceeds derived from or traceable to violations of 18 U.S.C. §§ 201, 208, 666, 1343,

 and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(C).

                ONE HUNDRED AND FOURTEENTH CLAIM FOR RELIEF

        458.   The plaintiff repeats and incorporates by reference the paragraphs above.

        459.   By the foregoing and other acts, defendant all funds held in Regional

 Home Healthcare East, LLC Bank of America Account #334056613532, constitutes

 property involved in money laundering in violation of 18 U.S.C. §§ 1956(a) and/or 1957,

 and therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

                 ONE HUNDRED AND FIFTEENTH CLAIM FOR RELIEF

        460.   The plaintiff repeats and incorporates by reference the paragraphs above.

        461.   By the foregoing and other acts, defendant all funds held in Regional Home

 Healthcare East, LLC Bank of America Account #334047935713, constitutes proceeds



                                             109
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 110 of 111




 derived from or traceable to violations of 18 U.S.C. §§ 201, 208, 666, 1343, and 1347, 42

 U.S.C. § 1320a-7(b), and therefore, is forfeitable to the United States pursuant to 18

 U.S.C. § 981(C).

                 ONE HUNDRED AND SIXTEENTH CLAIM FOR RELIEF

        462.   The plaintiff repeats and incorporates by reference the paragraphs above.

        463.   By the foregoing and other acts, defendant all funds held in Regional

 Home Healthcare East, LLC BOA Account #334047935713, constitutes property

 involved in money laundering in violation of 18 U.S.C. §§ 1956(a) and/or 1957, and

 therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

               ONE HUNDRED AND SEVENTEENTH CLAIM FOR RELIEF

        464.   The plaintiff repeats and incorporates by reference the paragraphs above.

        465.   By the foregoing and other acts, defendant all funds held in Regional

 Home Healthcare East, LLC Bank of America Account #334047935705, constitutes

 proceeds derived from or traceable to violations of 18 U.S.C. §§ 201, 208, 666, 1343,

 and 1347, 42 U.S.C. § 1320a-7(b), and therefore, is forfeitable to the United States

 pursuant to 18 U.S.C. § 981(C).

                ONE HUNDRED AND EIGHTEENTH CLAIM FOR RELIEF

        466.   The plaintiff repeats and incorporates by reference the paragraphs above.

        467.   By the foregoing and other acts, defendant all funds held in Regional

 Home Healthcare East, LLC Bank of America Account #334047935705 constitutes

 property involved in money laundering in violation of 18 U.S.C. §§ 1956(a) and/or 1957,

 and therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).




                                             110
Case 1:18-cv-03208-KLM Document 1 Filed 12/14/18 USDC Colorado Page 111 of 111




       WHEREFORE, the United States prays for entry of a final order of forfeiture for the

 defendant properties in favor of the United States, that the United States be authorized

 to dispose of the properties in accordance with law, and that the Court enter a finding of

 probable cause for the seizure of the defendant properties and issue a Certificate of

 Reasonable Cause pursuant to 28 U.S.C. § 2465.


           DATED this 14th day of December, 2018.

                                          Respectfully submitted,

                                          JASON R. DUNN
                                          United States Attorney



                                          By: s/Tonya S. Andrews
                                          Tonya S. Andrews
                                          Assistant U.S. Attorney
                                          U.S. Attorney’s Office
                                          1801 California Street, Ste. 1600
                                          Denver, Colorado 80202
                                          Telephone: (303) 454-0100
                                          E-mail: tonya.andrews@usdoj.gov
                                          Attorney for the United States




                                            111
